 



EXHIBIT 10.1

AMENDED AND RESTATED

MASTER RECOURSE AGREEMENT

AMONG

FANNIE MAE,

MUNICIPAL MORTGAGE & EQUITY, LLC

AND

MMACAP, LLC

DATED AS OF DECEMBER 1, 2000

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
SECTION 1.1 General Interpretative Principles
    4  
SECTION 1.2 Defined Terms
    4  
 
       
ARTICLE II
       
 
       
FIRST LOSS OBLIGATION; COLLATERALIZATION
       
 
       
SECTION 2.1 Mortgage Loans Subject to this Agreement
    17  
SECTION 2.2 First Loss Obligation; Collateral Requirement
    18  
SECTION 2.3 Principal Reductions
    19  
SECTION 2.4 Established Losses
    19  
SECTION 2.5 Releases Without Established Losses
    20  
SECTION 2.6 Subsequent Recoupment
    20  
SECTION 2.7 Bond Fund Initial Funding Requirements
    20  
 
       
ARTICLE III
       
 
       
SERVICING OF MORTGAGE LOANS; ADVANCES
       
 
       
SECTION 3.1 Servicing
    21  
SECTION 3.2 Delinquency Advances
    22  
SECTION 3.3 Servicing Advances
    22  
SECTION 3.4 Unavailability of Net Operating Income
    22  
SECTION 3.5 Decision Control
    22  
SECTION 3.6 Implementation of Course of Action
    28  
SECTION 3.7 Restructurings and Foreclosure
    29  
SECTION 3.8 Substitute Mortgage Loans
    29  
SECTION 3.9 Release of Mortgage Loans
    29  
 
       
ARTICLE IV
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 4.1 Representations and Warranties of Recourse Provider
    30  
SECTION 4.2 Representations and Warranties of MuniMae
    33  
SECTION 4.3 Representations and Warranties of Fannie Mae
    34  
 
       
ARTICLE V
       
 
       
COVENANTS
       
 
       
SECTION 5.1 Performance of Obligations
    35  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

      PAGE  
SECTION 5.2 Estimated Losses
    35  
SECTION 5.3 Good Standing
    35  
SECTION 5.4 Further Assurances
    36  
SECTION 5.5 Compliance with Laws
    36  
SECTION 5.6 Reporting and Compliance Obligations
    36  
SECTION 5.7 Indebtedness
    38  
SECTION 5.8 Single-Purpose Entity
    38  
 
       
ARTICLE VI
       
 
       
FEES
       
 
       
SECTION 6.1 Fannie Mae Fee and Servicing Fee
    38  
 
       
ARTICLE VII
       
 
       
CERTAIN OBLIGATIONS
       
 
       
SECTION 7.1 General Indemnification
    38  
SECTION 7.2 Certain Environmental Expenses
    41  
SECTION 7.3 Payment of Costs and Expenses
    41  
SECTION 7.4 MuniMae’s Obligations
    42  
 
       
ARTICLE VIII
       
 
       
EVENTS OF DEFAULT AND REMEDIES
       
 
       
SECTION 8.1 Events of Default
    42  
SECTION 8.2 Remedies Available to Fannie Mae
    44  
SECTION 8.3 Remedies Not Exclusive
    46  
SECTION 8.4 Delay or Omission Not Waiver
    46  
SECTION 8.5 Restoration of Rights and Remedies
    46  
 
       
ARTICLE IX
       
 
       
MISCELLANEOUS
       
 
       
SECTION 9.1 Benefit of Agreement; Successors and Assigns
    46  
SECTION 9.2 Notices
    49  
SECTION 9.3 Severability
    50  
SECTION 9.4 Entire Agreement; Amendments and Waivers
    50  
SECTION 9.5 Multiple Counterparts
    50  
SECTION 9.6 Termination of Master Recourse Agreement
    50  
SECTION 9.7 Survival
    50  
SECTION 9.8 Consent of Fannie Mae
    51  
SECTION 9.9 Servicer; Termination of Servicer; Amendments
    51  
SECTION 9.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
    52  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

EXHIBIT A Mortgage Loan Certificate
EXHIBIT B Representations and Warranties
EXHIBIT C Decision Control Notice

iii



--------------------------------------------------------------------------------



 



          THIS AMENDED AND RESTATED MASTER RECOURSE AGREEMENT (this
“Agreement”), dated as of December 1, 2000, is made and entered into by and
among FANNIE MAE, a corporation organized and existing under the laws of the
United States of America (“Fannie Mae”), MUNICIPAL MORTGAGE & EQUITY, LLC, a
Delaware limited liability company (“MuniMae”) and MMACAP, LLC (formerly
BlackCap, L.L.C. (“BlackCap”)), a Delaware limited liability company (“Recourse
Provider”). The meanings of capitalized terms used in this Agreement and not
otherwise defined are as set forth in Section 1.2 of this Agreement.

RECITALS

          A Pursuant to a Master Recourse Agreement dated as of November 1, 1996
(the “Recourse Agreement”) by and between Fannie Mae, BLACKROCK CAPITAL FINANCE,
L.P., a limited partnership organized and existing under the laws of the State
of Delaware (“BCF”), and BlackCap, BlackCap, as the recourse provider under the
Recourse Agreement, agreed to take a first loss position with respect to losses
on certain Mortgage Loans Purchased by Fannie Mae to the extent and in the
manner provided in the Recourse Agreement.

          B. Pursuant to a Master Purchase Agreement, dated as of June 30,1997,
MuniMae acquired all of the membership interests of BlackCap and assumed all of
BlackCap’s rights, interest and obligations under the Recourse Agreement.
Concurrently with the Master Purchase Agreement, BCF assigned and MuniMae
assumed all of BCF’s rights, interest and obligations under the Recourse
Agreement pursuant to the Assignment, Assumption and Consent Agreement dated as
of June 30, 1997.

          C. Recourse Provider has agreed to take first loss risk on a pooled
basis with respect to losses on additional Mortgage Loans to the extent and in
the manner provided in this Agreement and, to secure Recourse Provider’s
obligations under this Agreement, Recourse Provider shall deliver Acceptable
Collateral to Custodian in accordance with the Custodial Agreement.

          D. Custodian, as collateral agent and bailee of Fannie Mae, will hold
and administer all Collateral, including Acceptable Collateral, pursuant to the
Custodial Agreement.

          E. Fannie Mae, MuniMae and Recourse Provider desire to amend and
restate the Recourse Agreement in its entirety in order to provide, among other
things, for certain remedies of Fannie Mae if Recourse Provider or MuniMae
defaults under this Agreement or the Custodial Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and
undertakings set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, Fannie Mae,
MuniMae and Recourse Provider incorporate the above recitals and agree that the
Recourse Agreement shall be amended and restated, without novation, as follows:

          

4



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS

     SECTION 1.1 General Interpretative Principles.

          For purposes of this Agreement, except as otherwise provided or unless
the context otherwise requires:

          (a) the terms defined in Section 1.2 have the meanings assigned to
them in Section 1.2 and include the plural as well as the singular, and the use
of any gender shall be deemed to include the other gender;

          (b) references in this Agreement to “sections,” “subsections,”
“paragraphs” and other subdivisions without reference to a document are to
designated sections, subsections, paragraphs and other subdivisions of this
Agreement;

          (c) a reference to a subsection without further reference to a section
is a reference to such subsection as contained in the same section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions;

          (d) a reference to an Exhibit or a Schedule without a further
reference to the document to which the Exhibit or Schedule is attached is a
reference to an Exhibit or Schedule to this Agreement;

          (e) a reference to Fannie Mae forms, guides, memos, updates or
announcements shall mean such Fannie Mae forms, guides, memos, updates or
announcements as the same may be amended, supplemented, otherwise modified,
superseded or replaced from time to time;

          (f) the words “attorneys’ fees and expenses” and other words of
similar import shall mean the reasonable fees and expenses of counsel, including
any costs and expenses incurred by Fannie Mae’s in-house counsel;

          (g) the word “including” means “including by way of example and not
limitation.”

          The parties to this Agreement acknowledge that each party and their
respective counsel have participated in the drafting and revision of this
Agreement and the related documents. Accordingly the parties agree that any rule
of construction which disfavors the drafting party shall not apply in the
interpretation of this Agreement and the related documents or any statement or
supplement or exhibit to this Agreement or the related documents.

     SECTION 1.2 Defined Terms.

     Capitalized terms in this Agreement shall have the following meanings:

5



--------------------------------------------------------------------------------



 



     “Acceptable Collateral” shall have the meaning given that term in the
Custodial Agreement.

     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such Person.
As used in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

     “Agreement” means this Amended and Restated Master Recourse Agreement, as
it may be amended, supplemented or otherwise modified from time to time.

     “Asset Value” means, with respect to each Mortgage Loan, the dollar amount
equal, as applicable, to: (a) the proceeds of the sale to a third party (that is
not Fannie Mae, MuniMae, Recourse Provider, or any Affiliate of Fannie Mae,
MuniMae or Recourse Provider) of the applicable Mortgaged Property at a
regularly conducted foreclosure sale or at a sale directed by a court of
competent jurisdiction in a bankruptcy proceeding or at any other commercially
reasonable sale, which sale results in or is immediately followed by the full
and indefeasible release of all of Fannie Mae’s obligations under the related
Credit Enhancement Agreement (b) the proceeds of the sale to a third party (that
is not Fannie Mae, MuniMae, Recourse Provider, or any Affiliate of Fannie Mae,
MuniMae or Recourse Provider) of the Bonds, if any, and other obligations
related to the Mortgaged Property, which sale results in or is immediately
followed by the full and indefeasible release of all of Fannie Mae’s obligations
under the related Credit Enhancement Agreement; or (c) the appraised value of
such Mortgaged Property, as of the Release Date, agreed to by Fannie Mae and
Recourse Provider; provided, however, that if they cannot agree, the appraised
value shall be as determined by “as-is” appraisal(s) conducted as provided
below. Fannie Mae and Recourse Provider shall each order a separate appraisal to
be completed within sixty (60) days of the Release Date. Each such appraisal
shall value the Mortgaged Property as of the Release Date and shall be completed
by a qualified independent fee appraiser having experience in the area where the
Mortgaged Property is located and otherwise in accordance with the requirements
and procedures set forth in the DUS Guide for appraisals required prior to
delivery of a Mortgage Loan to Fannie Mae. Any such appraisal shall be an “as
is” appraisal, as defined and required for this purpose by the DUS Guide. If the
lower of the two appraised values differs from the higher of the two appraised
values by 5% of the higher appraised value or less, then the Asset Value will be
the average of the two appraised values. If the two appraised values differ by
more than such 5%, the two appraisers cannot agree on a value and Fannie Mae and
Recourse Provider cannot agree on a value, then Fannie Mae and Recourse Provider
shall select a third appraiser, who will be engaged by Fannie Mae (and paid from
the Collateral Account), to conduct an independent appraisal within sixty
(60) days and value the Mortgaged Property as of the Release Date in accordance
with the requirements and procedures described in this definition. The third
appraisal shall be binding upon Recourse Provider and Fannie Mae. If Recourse
Provider fails to cause an appraisal to be conducted as provided above, the
appraised value of a Mortgaged Property shall be determined exclusively by an
appraiser

6



--------------------------------------------------------------------------------



 



selected by Fannie Mae and otherwise using the procedures set forth in this
definition, and Recourse Provider waives any right to challenge such valuation.

     “Bond Documents” means, with respect to any issue of Bonds, the Bonds, the
indenture of trust, the certificate trust agreement, the custody agreement or
other document governing the terms of such Bonds, the financing agreement, the
regulatory agreement (or other agreement relating to rental restrictions on the
applicable Mortgaged Property), the tax certificate (or other applicable
agreement) relating to arbitrage in connection with use of the proceeds of such
Bonds, the remarketing agreement executed in connection with such Bonds and any
other agreement executed in connection with such Bonds, as each such agreement
or instrument may be amended, supplemented or otherwise modified from time to
time.

     “Bonds” means, with respect to a particular Mortgage Loan, the tax-exempt
multifamily revenue bonds issued pursuant to applicable law to finance or
refinance the related Mortgaged Property; provided that if a trustee holds such
bonds pursuant to a certificate trust agreement or custody agreement, “Bonds”
shall mean any certificates of participation, custodial receipts or partnership
or other interests of the holders thereof and shall not mean the underlying
multifamily housing revenue bonds.

     “Borrower” means, with respect to any Mortgage Loan, each Person(s)
obligated under the Mortgage Loan Documents executed and delivered with respect
to a Mortgage Loan. With respect to any Bond for which Fannie Mae provides
Credit Enhancement, the term Borrower shall also include any Person(s) obligated
under the Bond Documents executed and delivered with respect to such Bond.

     “Borrower Default” means a Borrower Payment Default or a Borrower
Performance Default.

     “Borrower Payment Default” means the failure of a Borrower to pay when due
and in full any payment(s) required with respect to the related Mortgage Loan or
related Bond, if applicable, including, but not limited to, principal, interest,
late charges, default interest, prepayment premiums, principal reserve fund
payments, escrows or other collateral accounts for taxes, insurance premiums and
assessments, other collateral accounts and the replacement reserve account, if
applicable. For example, scheduled principal and interest payments are past due
on the second day after payment is required to be made under the related Bond
Documents or Mortgage Loan Documents, as applicable.

     “Borrower Performance Default” means the failure of a Borrower to perform
any covenant or other obligation under the related Mortgage Loan, other than a
failure that constitutes a Borrower Payment Default, which constitutes an event
of default under any of the Bond Documents or Mortgage Loan Documents after the
application of any applicable grace period.

7



--------------------------------------------------------------------------------



 



     “Business Day” means any day except a Saturday, a Sunday or any other day
on which Fannie Mae, Custodian or the Federal Reserve Bank of New York is not
open for business.

     “Collateral” means Acceptable Collateral, any other funds, securities or
other assets on deposit in the Collateral Account and any other funds,
securities or other assets in which Recourse Provider has an interest delivered
to or otherwise held by Custodian or Fannie Mae under the Custodial Agreement
(including any amounts at any time credited or due to Recourse Provider from
Fannie Mae).

     “Collateral Account” means the Collateral Account established in the
Custodial Agreement.

     “Collateral Requirement” means, with respect to all Mortgage Loans and as
of any date of calculation, the Collateral Requirement specified in the most
recent Mortgage Loan Certificate:

(1)   less:

(a) with respect to all Mortgage Loans for which Established Losses have been
determined after the date of such Mortgage Loan Certificate, the aggregate of
such Established Losses; provided that if an Established Loss has been
determined for a Mortgage Loan and any Payment Obligation is then due and owing
to Fannie Mae, the amount by which the Collateral Requirement shall be reduced
pursuant to this clause (a) with respect to such Mortgage Loan shall be zero;

(b) with respect to all Mortgage Loans (other than Mortgage Loans included in
clause (a) above) Released after the date of such Mortgage Loan Certificate, the
aggregate of all Release Amounts, if any; and

(c) the aggregate of all Principal Reductions;

(2)   plus:

     any subsequent recoupments with respect to Established Losses and/or
Principal Reductions received pursuant to Section 2.6 of this Agreement

     Provided, however, that, as of any date of calculation, the Collateral
Requirement shall be reduced by the amount, if any, that the Collateral
Requirement exceeds the Unpaid Principal Balance of all the Mortgage Loans
subject to this Agreement as of the date of such calculation.

     “Credit Enhancement” means the issuance of a security or the provision of
the Credit Enhancement Agreement with respect to a Mortgage Loan and/or Bond
related to such Mortgage Loan.

8



--------------------------------------------------------------------------------



 



     “Credit Enhancement Agreement” means an agreement or security under the
terms of which Fannie Mae agrees to make certain payments with respect to one or
more Mortgage Loans and/or Bonds related to such Mortgage Loans.

     “Custodial Agreement” means the Amended and Restated Custodial Agreement,
dated as of December 1, 2000, among Fannie Mae, Recourse Provider and Custodian,
as such agreement may be amended, supplemented or otherwise modified from time
to time.

     “Custodian” means First Tennessee Bank National Association or any
successor serving as Custodian under the Custodial Agreement.

     “Date of Borrower Default” means, as to any Mortgage Loan, the date of the
first uncured Borrower Payment Default or Borrower Performance Default.

     “Decision Control” means the right, subject to and in accordance with the
terms of Section 3.5, of Fannie Mae or Recourse Provider, as the case may be, to
decide upon a course of action for dealing with any Defaulted Mortgage Loan.

     “Decision Control Notice” shall have the meaning assigned to such term in
Section 3.5.

     “Defaulted Mortgage Loan” means any Mortgage Loan with respect to which an
uncured Borrower Payment Default or Borrower Performance Default exists or the
related Mortgaged Property is held as REO.

     “Delinquency Advances” means the payments made in accordance with Section
3.2, in monthly amounts equal to (a) the principal (including any principal
reserve fund payments if required for a mandatory redemption of Bonds) due and
owing under a Mortgage Loan, or (b) the principal (including any mandatory
redemptions) due and owing on Bonds issued with respect to a Mortgage Loan which
has become REO, with, in either case, interest calculated at the rate of
interest on the related Note that would have been due on the Mortgage Loan if it
were current or had not become REO, which payments are in each case made solely
pursuant to Recourse Provider’s obligations to Fannie Mae under this Agreement
and not with respect to the Borrower’s obligations under that Mortgage Loan. So
long as otherwise not included, Delinquency Advances shall include interest as
provided in Section 3.1.

     “Delivery Date” means the date on which any Mortgage Loan is accepted under
this Agreement as evidenced by the execution of a Mortgage Loan Certificate for
such Mortgage Loan by Recourse Provider and Fannie Mae.

     “DUS Guide” means the Fannie Mae Multifamily Delegated Underwriting and
Servicing Guide, as such guide may be amended or supplemented from time to time
by Fannie Mae, including any DUS Lender Memos, announcements or guide updates.

     “Effective Date” means the date on which the Credit Enhancement Agreement
with respect to any particular Mortgage Loan or the related Bonds was issued or
became effective.

9



--------------------------------------------------------------------------------



 



     “Environmental Matters” means any matters relating to the generation,
manufacture, use, storage, handling, transportation and/or disposal of hazardous
substances or wastes, chemical substances or conditions with respect to the
atmosphere, soil, surface and ground waters, wetlands, stream sediments and
vegetation and any similar matters.

     “Established Loss” means, with respect to any Mortgage Loan or REO, an
amount determined as of the Release Date for such Mortgage Loan as follows:

(a) The sum of:

(i) the Unpaid Principal Balance of such Mortgage Loan (reduced by any amounts
paid under the related Credit Enhancement Agreement and unreimbursed from the
Collateral Account) as of the earlier of (1) the day preceding the date of
Foreclosure, or (2) the Release Date;

(ii) all amounts paid by Fannie Mae pursuant to the related Credit Enhancement
Agreement and unreimbursed from the Collateral Account; and

(iii) all Servicing Advances and Delinquency Advances with respect to interest
paid by Recourse Provider with respect to such Mortgage Loan or REO for up to
twenty-four (24) months after such Mortgage Loan became a Defaulted Mortgage
Loan and unreimbursed from the Collateral Account;

(b) minus, the sum of:

(i) either (1) the Asset Value of such Mortgage Loan, or (2) in the event the
Release Date is determined pursuant to clause (b) of the definition of Release
Date, the principal amount of the Substitute Mortgage Loan; and

(ii) any amount recovered on or prior to the Release Date from a guaranty,
indemnification or similar obligation made with respect to the Mortgage Loan or
the related Bonds that benefits Fannie Mae or Recourse Provider.

     “Estimated Loss,” in connection with each Mortgage Loan with respect to
which a Borrower Default has occurred, shall be the actual loss or Estimated
Loss (as herein determined) with respect to such Mortgage Loan. Estimated Loss
will be the number by which (A) the sum of (v) the Unpaid Principal Balance of
the Mortgage Loans together with accrued and unpaid interest thereon and
(w) estimated Servicing Advances and Delinquency Advances exceeds (B) the sum of
the estimated market value for (x) the related Mortgaged Property and (y) the
value of all collateral that is a pledge of real or personal property as further
security for the related Mortgage Loan. For purposes of determining Estimated
Loss, estimated market value (for each Mortgaged Property) will

10



--------------------------------------------------------------------------------



 



be determined by dividing the net operating income from each project by a
capitalization rate for the local real estate submarket in which the affected
project is located, each as calculated by the Recourse Provider or Servicer and
approved by Fannie Mae. Fannie Mae shall make the final determination of
estimated losses in its reasonable discretion.

     “Event of Default” means any one or more of the events described in Section
8.1.

     “Expiry Date,” with respect to any Mortgage Loan, means the date which is
twenty-four (24) months after the date such Mortgage Loan becomes a Defaulted
Mortgage Loan, or such later date as shall be mutually agreed upon in writing by
Fannie Mae and Recourse Provider.

     “Fannie Mae Fee” means, in the aggregate, a monthly fee in an amount equal
to the percentage of the Unpaid Principal Balance of each Mortgage Loan as set
forth in the Mortgage Loan Certificate for such Mortgage Loan. If a Foreclosure
occurs with respect to a Mortgage Loan and for so long as no Substitute Mortgage
Loan is put in place with respect to the related Mortgaged Property, such fee
will continue to be due and payable with respect to such Mortgage Loan until the
earlier of the Expiry Date or the Release Date of such Mortgage Loan, to be
calculated based upon the Unpaid Principal Balance of such Mortgage Loan as of
the date such Foreclosure is initiated, less any Principal Reductions with
respect to such Mortgage Loan.

     “Federal Funds Effective Rate” for a day means the rate currently set forth
on P.118 of the Dow Jones Telerate Service or any page as may replace P.118 of
that service or such other service or services as may be nominated by the
Federal Reserve System or the U.S. Department of the Treasury for the purpose of
displaying such rate. The monthly average of the daily Federal Funds Effective
Rates for each calendar month will be calculated by adding the daily Federal
Funds Effective Rate for each day in such calendar month and dividing such sum
by the actual number of days in such month. The rate assigned to any day which
is not a Business Day will be the Federal Funds Effective Rate on the Business
Day immediately preceding such day. In the event that Fannie Mae has determined
that the Federal Funds Effective Rate is no longer available, Fannie Mae shall
select a replacement index that has performed, or that Fannie Mae expects to
perform, in a manner substantially similar to the Federal Funds Effective Rate.
Any determination by Fannie Mae of the unavailability of the Federal Funds
Effective Rate and Fannie Mae’s selection of a replacement index shall be final
and binding.

     “Foreclosure” means a proceeding pursuant to which the lien of a Security
Instrument is satisfied or released by foreclosure (whether by power of sale or
judicial proceeding), deed in lieu of foreclosure or by any other comparable
instrument.

     “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.

11



--------------------------------------------------------------------------------



 



     “Governmental Body” means any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign.

     “Indemnified Party” shall have the meaning given that term in Section 7.1
(a).

     “Indemnity Payment” shall have the meaning given that term in
Section 7.1(d).

     “Indebtedness” of any Person at any date means, without duplication,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices), (b) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (c) all obligations
of such Person under any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee or to be otherwise disclosed as
such in a note to such balance sheet, (d) all obligations of such person in
respect of acceptances issued or created for the account of such Person, (e) all
liabilities secured by any lien on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof,
and (f) all Indebtedness of another guaranteed by such Person; “Indebtedness,”
however, shall exclude endorser liability on checks endorsed in the ordinary
course of such Person’s business.

     “Insurance Policy” means the Bond Insurance Policy, dated as of
December 28, 2000, and the Reinsurance Policy, dated as of December 28, 2000,
securing the Recourse Provider’s and MuniMae’s payment obligations under this
Agreement and any other insurance policy which in form and substance is
acceptable to Fannie Mae and which is delivered with opinions, certificates and
other ancillary documents acceptable to Fannie Mae and otherwise constitutes
Acceptable Collateral.

     “Mortgaged Property” means the property that secures all or any part of a
Mortgage Loan, which consists of the land, as described in the related Security
Instrument, and all buildings and other improvements, including the multifamily
housing project, made to and located on the land, together with all fixtures,
equipment and furniture affixed or attached thereto or located thereon, all as
more specifically provided in the applicable Security Instrument.

     “Mortgage Loan” means (i) a multifamily mortgage loan that has been
Purchased by Fannie Mae and/or (ii) those rights in a multifamily mortgage loan
and related Bonds and any and all other rights, including, but not limited to,
all rights of the holders of Bonds and all rights of the Servicer under the
related Mortgage Loan Documents, that have been assigned or otherwise
transferred to Fannie Mae in consideration for the provision of Credit
Enhancement by Fannie Mae, and in connection with which the Recourse Provider
assumes the loss sharing obligations under this Agreement and deposits
Collateral under the Custodial Agreement and with respect to which a Mortgage
Loan Certificate is executed by Fannie Mae, MuniMae and Recourse

12



--------------------------------------------------------------------------------



 



Provider; provided that a mortgage loan and any other such rights shall cease to
be a Mortgage Loan after the Release Date with respect to such Mortgage Loan.

     “Mortgage Loan Certificate” means a certificate, in the form of Exhibit A,
delivered by Recourse Provider and MuniMae to Fannie Mae with respect to one or
more Mortgage Loans; provided, however, that such Mortgage Loan Certificate
shall only be effective upon execution by Fannie Mae, indicating its acceptance
of the Mortgage Loans under this Agreement.

     “Mortgage Loan Documents” means the Note, the Security Instrument, any loan
agreement, any financing agreement and any and all other documents executed and
delivered with respect to a Mortgage Loan including, any and all documents in
which Fannie Mae has been assigned an interest, and any security for, such
Mortgage Loan.

     “Non-indemnifiable Claims” means claims or losses related to the Mortgaged
Properties by any Person (other than the trustee with respect to the related
Bonds, investors in the related Bonds or the applicable Bond issuer) arising
from accidents or other similar events typically covered by casualty insurance.

     “Note” means a promissory note, including any addenda thereto, any loan
agreement, any financing agreement, any reimbursement agreement and any other
document that evidences the debt secured by one or more Security Instruments in
connection with a Mortgage Loan.

     “Objection” shall have the meaning given that term in Section 3.5(e).

     “Payment Obligation” means all obligations of Recourse Provider under this
Agreement to make payments to Fannie Mae, including but not limited to, payments
relating to Established Losses, Principal Reductions, Delinquency Advances and
Servicing Advances, in accordance with the terms of this Agreement.

     “Person” means an individual, corporation, partnership, association, trust,
limited liability company or any other entity or organization, including a
Governmental Body or political subdivision or an agency or instrumentality
thereof.

     “Potential Event of Default” means the occurrence of any event which with
the passage of time or the giving of notice, or both, would give rise to an
Event of Default.

     “Principal Reduction” means the aggregate of all amounts paid, other than
Delinquency Advances or regularly scheduled principal payments, to reduce the
Unpaid Principal Balance of a Mortgage Loan and cause a corresponding reduction
in Fannie Mae’s obligations under the Credit Enhancement Agreement with respect
to such Mortgage Loan; but only to the extent such principal reduction is made,
or approved in writing, by Fannie Mae.

     “Purchase” means, when used in connection with a Mortgage Loan, defined in
clause (i) of the definition thereof, the purchase of such Mortgage Loan by
Fannie Mae by issuance of a security or the provision of a Credit Enhancement
Agreement with

13



--------------------------------------------------------------------------------



 



respect to such Mortgage Loan (if Fannie Mae does not purchase such Mortgage
Loan by issuance of a security in connection with providing such Credit
Enhancement Agreement).

     “Release Amount” means, with respect to a Mortgage Loan, the dollar amount
specified as such with respect to that Mortgage Loan in a Mortgage Loan
Certificate, which dollar amount may be changed for any Mortgage Loan in a
subsequently delivered Mortgage Loan Certificate.

     “Released” means, when applied to a Mortgage Loan, that (a) the Borrower’s
obligations thereunder are fully paid and finally released, the preference
period under applicable federal and state bankruptcy laws has passed, the
related Security Instrument has been indefeasibly released or fully reconveyed
and Fannie Mae’s obligations under the Credit Enhancement Agreement related to
such Mortgage Loan have been fully and indefeasibly released (including without
limitation payment to Fannie Mae of all unreimbursed amounts paid by Fannie Mae
under such Credit Enhancement Agreement), (b) the Mortgage Loan is transferred
to another party and Fannie Mae’s obligations under the Credit Enhancement
Agreement related to such Mortgage Loan have been fully and indefeasibly
released (including without limitation payment to Fannie Mae of all unreimbursed
amounts paid by Fannie Mae under such Credit Enhancement Agreement), (c) the
Mortgage Loan is transferred to another party and, even though Fannie Mae’s
obligations under the Credit Agreement related to such Mortgage Loan have not
been, fully released, Fannie Mae consents in its discretion to the release of
such Mortgage Loan from this Agreement, (d) Fannie Mae’s obligations under the
Credit Enhancement relate to such Mortgage Loan have otherwise been fully
released or Fannie Mae has consented in writing to the release of such Mortgage
Loan from the Agreement; or (e) the Mortgage Loan is transferred to or assumed
by another party as a consequence of an uncured Borrower Payment Default or
Borrower Performance Default which transfer does not result in the complete
release of Fannie Mae’s obligations under the Credit Enhancement Agreement with
respect to such Mortgage Loan because a Substitute Mortgage Loan or a new or
modified Mortgage Loan has been included as a Mortgage Loan under this
Agreement.

     “Release Date” means the date on and as of which Recourse Provider shall be
released from its Payment Obligations with respect to a particular Mortgage
Loan, which date shall be the earliest to occur of the following:

(a) the date such Mortgage Loan is Released;

(b) the date on which such Mortgage Loan is transferred to another party as a
consequence of an uncured Borrower Payment Default or Borrower Performance
Default which transfer does not result in the complete release of Fannie Mae’s
obligations under the Credit Enhancement Agreement (or a substitute Credit
Enhancement Agreement) with respect to such Mortgage Loan because a Substitute
Mortgage Loan or a new or modified mortgage loan has been included as a Mortgage
Loan under this Agreement; or

14



--------------------------------------------------------------------------------



 



(c) the date on which Recourse Provider repurchases such Mortgage Loan pursuant
to Section 3.9; or

(d) the date the lien of the Security Instrument with respect to such Mortgage
Loan has been extinguished as a result of a Foreclosure, Fannie Mae’s
obligations under the Credit Enhancement Agreement related to such Mortgage Loan
have been fully and indefeasibly released (including without limitation payment
to Fannie Mae of all unreimbursed amounts paid by Fannie Mae under such Credit
Enhancement Agreement) and the Established Loss with respect to such Mortgage
Loan has been paid.

     “REO” (Real Estate Owned) means any Mortgaged Property, title to which is
acquired by or on behalf of Fannie Mae through Foreclosure.

     “Restructuring” means a forbearance, loan modification, waiver or amendment
of any Defaulted Mortgage Loan, including, without limitation, a restructuring
of a Mortgage Loan imposed by, or otherwise consummated through, a bankruptcy
proceeding.

     “Security Instrument” means each deed of trust, deed to secure debt or
mortgage, including any riders thereto, that secures all or any portion of the
Note with respect to a Mortgage Loan.

     “Servicer” means the Person servicing the Mortgage Loans and/or Bonds and
REO pursuant to the terms of the Servicing Agreement; provided, however, that
the term Servicer shall not refer to Recourse Provider even if it is servicing
the Mortgage Loans and REO under the Servicing Agreement.

     “Servicing Advances” means the payments made in accordance with Section 3.3
for any Mortgage Loan, including any Mortgage Loan that becomes REO, for (a) all
taxes and assessments against the related Mortgaged Property (but not paid from
Borrowers’ escrows), (b) all insurance premiums for insurance for the related
Mortgaged Property to insurance carrier(s) acceptable to Fannie Mae, in
accordance with the DUS Guide (but not paid from Borrowers’ escrows), (c) any
payments necessary to preserve and protect such Mortgaged Property or the
related Bonds or the Credit Enhancement Agreement with respect to the related
Bonds, including without limitation, any fees, costs and expenses required to be
paid with respect to the related Bonds, to the extent not included in the
interest rate on the Note, and other items (other than principal and interest)
owed or expended with respect to such Mortgaged Property, (d) any payments
necessary to exercise any legal or equitable remedies (other than Foreclosure)
against the Borrower or the Mortgaged Property (including reasonable attorney,
appraisal or other professional fees and expenses), (e) any Approved Expenses
(as defined in the Special Servicing Agreement applicable to the Mortgage Loan
or REO Property), and (f) any costs and expenses, limited as provided below,
paid or incurred with respect to such Mortgage Loan, including any such Mortgage
Loan that becomes REO: (i) to commence and pursue Foreclosure and appointment of
a receiver, (ii) to restructure a Mortgage Loan on the related Mortgage Property
and/or to refinance, refund or otherwise restructure any

15



--------------------------------------------------------------------------------



 



Bonds issued with respect to a Mortgage Loan, if such costs are directly related
to such Foreclosure or restructuring of the Mortgage Loan and/or refinancing,
refunding or otherwise restructuring any related Bonds, (iii) to commence and
pursue collection under a guaranty or similar obligation, including exceptions
to non-recourse under the Mortgage Loan, under the documents assigned to or
otherwise benefiting Fannie Mae, and (iv) to manage and sell REO. Servicing
Advances shall not include reductions in the principal amount and/or prepayments
to be made with respect to a Mortgage Loan, and are limited to reasonable
attorneys’ fees and expenses, recordation and transfer fees, environmental
assessments, appraisal costs (but only if obtained in connection with bankruptcy
proceedings or under the written direction of Fannie Mae), reasonable sales
brokerage fees for the value of the Mortgaged Property and the market and
similar costs necessary to achieve Foreclosure, appointment of a receiver,
restructuring or sale of REO, all as approved by Fannie Mae. In each case, such
payments are to be made solely pursuant to Recourse Provider’s obligations to
Fannie Mae under this Agreement and not as surety or guarantor with respect to
the Borrower’s obligations under the Mortgage Loan. Fannie Mae reserves the
right not to allow or include amounts for expenses or costs paid or incurred
that exceed reasonable and customary expenses or costs for the market area in
which the Mortgaged Property is located. Servicing Advances do not include any
out-of-pocket costs and expenses for routine servicing obligations (such as
travel or site inspections) for which the Servicer is compensated through the
Servicing Fee or costs, losses or other items that the Servicer or Recourse
Provider agrees to hold Fannie Mae harmless against under representations,
warranties or indemnification under this Agreement, the Servicing Agreement or
otherwise or advances made in connection with litigation or other proceedings
that Fannie Mae did not approve or authorize under the terms of this Agreement;
provided, however, that specific travel in connection with the management and
disposition of a Mortgage Loan or an REO requested by Fannie Mae or, if it has
Decision Control, Recourse Provider, other than the initial site inspection of
any special servicer after a Special Servicing Activation Notice (as defined in
the Servicing Agreement) with respect to post-default special servicing shall be
included as a reimbursable Servicing Advance. Maintenance of REO is intended to
be accomplished without over-improvement in comparison with similar properties
in the same market as the REO property, and with maximizing the physical and
economic occupancy of the REO at or above the occupancy level of comparable
property located in the same market as the REO. Servicing Advances have to be
consistent with the “servicing standard” set forth in and documented as required
by the Servicing Agreement. So long as otherwise not included, Servicing
Advances shall include interest as provided in Section 3.1 and shall be
available to pay fees of the Servicer up to eight (8) basis points per annum.

     “Servicing Agreement” means, with respect to all Mortgage Loans and REO,
any agreement regarding the servicing of the Mortgage Loans and REO, including
any sub-servicing agreement, either (a) as between Fannie Mae and Recourse
Provider or a third party designated from time to time by Fannie Mae as the
Servicer of the Mortgage Loans and REO, or (b) as assigned to Fannie Mae, as
each such agreement may be amended, supplemented or otherwise modified from time
to time in accordance with its terms; provided, however, that the Servicing
Agreement may be a Fannie Mae guide or announcement made applicable to the
Mortgage Loans and REO by an agreement among Fannie Mae, Recourse Provider and
the Servicer.

16



--------------------------------------------------------------------------------



 



     “Servicing Fee” means the Servicing Fee payable to the Servicer in
accordance with the terms of this Agreement and the Servicing Agreement,
including any fee payable to any special servicer under any Special Servicing
Agreement.

     “Single-Purpose” means, with respect to a Person, that such Person at all
times since its formation: (a) has been a duly formed and existing partnership,
corporation or limited liability company, as the case may be; (b) has been duly
qualified in each jurisdiction in which such qualification was at such time
necessary for the conduct of its business; (c) has complied with the provisions
of its organizational documents and the laws of its jurisdiction of formation in
all material respects; (d) has observed all customary formalities regarding its
existence; (e) has accurately maintained its financial statements, accounting
records and other partnership, corporate or limited liability company documents
separate from those of any other Person subject to appropriate consolidation
(for accounting purposes) with those of other Affiliates in accordance with
GAAP; (f) has not commingled its assets or funds with those of any other Person;
(g) has accurately maintained its own bank accounts, payroll and books and
accounts separate from those of any other Person; (h) has paid its own
liabilities from its own separate assets; (i) has identified itself in all
dealings with the public under its own name and as a separate and distinct
entity; (j) has not identified itself as being a division or a part of any other
Person; (k) has not identified any other Person as being a division or a part of
such Person; (l) has been adequately capitalized in light of its contemplated
business operations; (m) has not assumed, guaranteed or become obligated for the
liabilities of any other Person (except in connection with the endorsement of
negotiable instruments in the ordinary course of business) or held out its
credit as being available to satisfy the obligations of any other Person, except
as otherwise permitted in this Agreement and so long as such other Person is not
an Affiliate of such Single-Purpose Person; (n) has not made loans or advances
to any other Person; (o) has not entered into and was not a party to any
transaction with any Affiliate of such Person, except in the ordinary course of
business and on terms which are no less favorable to such Person than would be
obtained in a comparable arm’s-length transaction with an unrelated third party;
(p) has conducted its own business in its own name; (q) has paid the salaries of
its own employees, if any, and maintained a sufficient number of employees in
light of its contemplated business operations; (r) has allocated fairly and
reasonably .any overhead for shared office space; (s) has used stationery,
invoices and checks separate from those of any other Person; (t) has not pledged
its assets for the benefit of any other entity; (u) has not engaged in a
non-exempt prohibited transaction described in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, or Section 4975 of the
Internal Revenue Code of 1986, as amended; (v) has not acquired obligations or
securities of its partners or Affiliates; and (w) has corrected any known
misunderstanding regarding its separate identity.

     “Special Servicing Agreement” means, with respect to all Mortgage Loans and
REO, any agreement regarding the special servicing of the Mortgage Loans and
REO, either (a) as between Fannie Mae and Recourse Provider or a third party
designated from time to time by Fannie Mae as the special servicer of the
Mortgage Loans and REO, or (b) as assigned to Fannie Mae, as each such agreement
may be amended, supplemented or otherwise modified from time to time in
accordance with its terms.

17



--------------------------------------------------------------------------------



 



     “Substitute Mortgage Loan” means a new mortgage loan made to facilitate a
Restructuring or the sale of REO in the event the related Bonds remain
outstanding and Fannie Mae’s Credit Enhancement Agreement with respect to such
new Mortgage Loan remains outstanding or a replacement Credit Enhancement
Agreement is provided.

     “Taxability Determination” means, with respect to a series of Bonds, (a) a
final judgment or order of a court of original jurisdiction, a final order of
any other court of competent jurisdiction or a final ruling or decision of the
Internal Revenue Service, in any such case to the effect that the interest on
any Bonds of such series (other than interest on Bonds which were issued as
taxable Bonds or interest for any period during which Bonds are held by a
“substantial user” of any facility financed with the proceeds of the Bonds or a
“related person,” as such terms are used Section 147(a) of the Internal Revenue
Code of 1986, as amended) is not excludable for federal income tax purposes from
the gross incomes of the recipients thereof subject to federal income taxes, or
(b) the occurrence of an act or event relating to or questioning the exclusion
from gross income for federal income tax purposes of the interest on such Bonds,
which (i) with respect to floating rate Bonds, results in the remarketing
agent’s being unable or unwilling to remarket such Bonds or which results in a
determination by the remarketing agent that such Bonds can only be remarketed at
an interest rate comparable to similar taxable obligations, or (ii) with respect
to Bonds which bear interest at a fixed rate, results in such Bonds being unable
to be refunded or remarketed, or which results in a determination that a
refunding or a remarketing of the original Bonds can only occur at an interest
rate comparable to similar taxable obligations. With respect to clause (a)
above, a judgment or order of a court or a ruling or decision of the Internal
Revenue Service shall be considered final only if no appeal or action for
judicial review has been filed and the time for filing such appeal or action has
expired.

     “Transaction Documents” means this Agreement, the Custodial Agreement, each
Servicing Agreement, each Credit Enhancement Agreement, each Mortgage Loan
Certificate, the Mortgage Loan Documents and the Bond Documents.

     “Unpaid Principal Balance” means, as of the date of determination and with
respect to each Mortgage Loan, the principal amount remaining unpaid under the
terms of the applicable Mortgage Loan Documents; provided, however, in
situations were Fannie Mae provides Credit Enhancement on the Bonds relating to
such Mortgage Loan, “Unpaid Principal Balance” shall mean the principal amount
remaining unpaid under the terms of the applicable Mortgage Loan Documents or,
if greater, the outstanding principal balance of such Bonds.

ARTICLE II
FIRST LOSS OBLIGATION; COLLATERALIZATION



      SECTION 2.1 Mortgage Loans Subject to this Agreement.

     A mortgage loan or Bond with respect to which Fannie Mae provides Credit
Enhancement shall become a Mortgage Loan for purposes of this Agreement upon the
Recourse Provider’s (a) delivery to Fannie Mae of a Mortgage Loan Certificate
with

18



--------------------------------------------------------------------------------



 



respect to such Mortgage Loan, (b) delivery of Collateral to Custodian, in
accordance with the terms of the Custodial Agreement, in an amount sufficient to
cause the Collateral Requirement to be met as of the Delivery Date, and
(c) making of the representations and warranties of Recourse Provider set forth
in Section 4.1. In connection with each Mortgage Loan, MuniMae shall make the
representations and warranties set forth in Section 4.2, including those set
forth in Exhibit B with respect to such Mortgage Loan and shall sign a Mortgage
Loan Certificate with respect to such Mortgage Loan. Notwithstanding anything in
this Agreement to the contrary, Fannie Mae shall be under no obligation to
execute a Mortgage Loan Certificate with respect to any mortgage loan or Bond
and shall have the right in its sole discretion to determine whether or not to
accept any mortgage loan or Bond under this Agreement; provided, however, that
the Collateral Requirement for the Mortgage Loans referred to in a Mortgage Loan
Certificate and in all Mortgage Loan Certificates delivered prior to the date
thereof shall not increase until such time as Recourse Provider and MuniMae
shall deliver a new Mortgage Loan Certificate to Fannie Mae. Any errors in or
omissions from the applicable Mortgage Loan Certificate shall not diminish in
any respect Recourse Provider’s or MuniMae’s obligations as provided in this
Agreement in respect of such Mortgage Loan.



      SECTION 2.2 First Loss Obligation; Collateral Requirement.

          (a) Notwithstanding the endorsement of any Note by Recourse Provider
or any other Person “without recourse,” Recourse Provider acknowledges and
agrees that it shall be liable for the payment of all (i) Established Losses
pursuant to Section 2.4, and (ii) Principal Reductions pursuant to Section 2.3,
and Recourse Provider and MuniMae acknowledge and agree that they shall be
jointly and severally liable for the payment of all (i) Delinquency Advances
pursuant to Section 3.2, (ii) Servicing Advances pursuant to Section 3.3, and
(iii) other amounts owed with respect to the Mortgage Loans all as provided
under this Agreement, and otherwise shall be bound by and subject to all the
terms and provisions of the Transaction Documents and, subject to the recourse
limitations set forth in Section 2.3, Section 2.4, Section 3.2 and Section 3.3,
Fannie Mae shall have the right to exercise any and all of its rights and
remedies against Recourse Provider and MuniMae under the same.

          (b) In order to secure all payment obligations, including the Payment
Obligation of the Recourse Provider, under this Agreement, Recourse Provider and
MuniMae acknowledge and agree that they shall at all times during the term of
this Agreement maintain with Custodian under the Custodial Agreement Acceptable
Collateral in an amount equal to the Collateral Requirement. Notwithstanding
such collateralization, Recourse Provider and MuniMae’s obligations (i) for
breaches of their respective representations and warranties under this
Agreement, the Mortgage Loan Certificates and the Custodial Agreement, (ii) for
indemnification under Section 7.1 (a) and Section 7.1(b), (iii) for the payment
of the Servicing Advances and Delinquency Advances, (iv) for payments under
Section 6.1, and (v) for the payment of out-of-pocket expenses, charges, costs
and fees under Section 2.4(b), Section 3.5(g), Section 8.2 and Section 9.1(b)
and (c) shall in each case be fully recourse against Recourse Provider and
MuniMae, as applicable, and not limited to recourse against any particular
assets,

19



--------------------------------------------------------------------------------



 



including the Acceptable Collateral, but the Acceptable Collateral shall be
available if Fannie Mae so desires to satisfy the obligations identified in this
sentence.

     SECTION 2.3 Principal Reductions.

          The Recourse Provider shall be obligated to pay Principal Reductions
in the manner set forth in this Agreement. To the extent Recourse Provider has
Decision Control and no Event of Default or Potential Event of Default exists,
five (5) Business Days after Recourse Provider notifies Fannie Mae in writing
that it desires to make a Principal Reduction, Recourse Provider shall pay such
Principal Reduction or pay such amount from Acceptable Collateral required to be
held under the Custodial Agreement in the manner provided in the Custodial
Agreement. To the extent that Principal Reductions are paid or caused to be paid
by Recourse Provider, the Collateral Requirement will be reduced as provided in
the definition of such term. Fannie Mae will accomplish such reduction by
directing Custodian to pay the amount of such Principal Reduction to the party
necessary to be paid in order to accomplish the Principal Reduction. So long as
Fannie Mae has Decision Control with respect to any Mortgage Loan or an Event of
Default exists, Fannie Mae shall be entitled to direct the Custodian to pay from
the Acceptable Collateral a Principal Reduction with respect to such Mortgage
Loan or with respect to any Mortgage Loan upon on Event of Default in the event
not paid by the Recourse Provider. Notwithstanding the foregoing, payment of
Principal Reductions shall not exceed, in the aggregate, the Collateral
Requirement immediately prior to the date such Principal Reduction is made.

     SECTION 2.4 Established Losses.

          (a) Recourse Provider shall be obligated to pay all Established
Losses, up to an amount not to exceed in the aggregate the Collateral
Requirement. As of the Release Date for each Mortgage Loan, Fannie Mae shall
determine the amount of the Established Loss with respect to such Mortgage Loan
and notify Recourse Provider in writing of the amount of such Established Loss.
Funds in an amount equal to the Established Loss with respect to such Mortgage
Loan, less amounts previously distributed to pay amounts included in the
Established Loss, shall be paid by Recourse Provider to Fannie Mae or in the
event not paid by Recourse Provider will be paid from the Acceptable Collateral
under the terms of the Custodial Agreement. The amount of Acceptable Collateral
required to be held under the Custodial Agreement shall thereupon be reduced by
the amount of such Established Loss and the Collateral Requirement will be
reduced as provided in the definition of such term. Notwithstanding the
foregoing, payment to Fannie Mae for Established Losses shall not exceed, in the
aggregate, the Collateral Requirement immediately prior to the Release Date.

          (b) Recourse Provider shall pay all reasonable out-of-pocket expenses,
charges, costs and fees incurred by Fannie Mae in connection with the review of
documents and other materials and the performance of calculations as necessary
to verify the Established Losses, Estimated Losses and the Collateral
Requirement. To the extent such resources are available to Fannie Mae
internally, Fannie Mae will use its reasonable

20



--------------------------------------------------------------------------------



 



          efforts to use such internal resources to perform any calculations
necessary to verify Established Losses, Estimated Losses and the Collateral
Requirement.

          (c) If, as of the Release Date for any Mortgage Loan, the aggregate
amount of the Delinquency Advances and Servicing Advances paid or reimbursed by
MuniMae or Recourse Provider with respect to such Mortgage Loan exceeds the
lesser of (x) the Established Loss with respect to such Mortgage Loan and
(y) the Collateral Requirement as of such date, Fannie Mae or Custodian shall
make a reimbursement payment to the Recourse Provider in the amount of such
excess within 10 Business Days after the payment of the Established Loss with
respect to such Mortgage Loan. Notwithstanding the above, Fannie Mae shall be
under no obligation to make a reimbursement payment for any Delinquency Advances
or Servicing Advances in the event that an Event of Default, including a
nonpayment of an Established Loss or Principal Reduction, exists. Upon
recovering a reimbursement payment, Recourse Provider shall have the
responsibility to allocate the payment between MuniMae and Recourse Provider in
a fair and equitable manner based on the amount paid by each such party with
respect to such Mortgage Loan and Fannie Mae shall be relieved of any and all
liability to further reimburse either MuniMae or Recourse Provider for payments
made by such parties with respect to such Mortgage Loan.

     SECTION 2.5 Releases Without Established Losses.

          In the event that as of the Release Date for a Mortgage Loan there are
no Established Losses and no Delinquency Advances or Servicing Advances to be
reimbursed with respect to such Mortgage Loan and no Event of Default or
Potential Event of Default exists, then the amount of Acceptable Collateral
required to be held under the Custodial Agreement shall be reduced by the
Release Amount of such Mortgage Loan as provided in the Custodial Agreement and
the Collateral Requirement will be reduced as provided in the definition of such
term.

     SECTION 2.6 Subsequent Recoupment.

          If Servicer or Fannie Mae receives a subsequent payment in connection
with any Established Loss or Principal Reduction, or related to any payment
obligation of Recourse Provider or MuniMae theretofore paid, then Servicer or
Fannie Mae, as the case may be, shall, so long as no Event of Default exists and
no Borrower Default exists with respect to the Mortgage Loan to which such
subsequent payment relates, pay the amount of such subsequent payment to the
party that made such payment, otherwise such amount shall be deposited into the
Collateral Account, provided, however, that if such payment is received in
connection with (i) a payment under the Insurance Policy, such amount may, at
the discretion of Fannie Mae, be returned to the issuer of the Insurance Policy
so long as the amount covered by the Insurance Policy is increased accordingly,
or (ii) funds received from Collateral other than the Insurance Policy, the
Servicer or Fannie Mae, as the case may be, shall deliver to the Custodian for
deposit in the Collateral Account the amount of such subsequent payment;
provided, however, that if applicable law otherwise requires the money to be
held or applied in a different manner, then such money will be held as required
by such applicable law.

21



--------------------------------------------------------------------------------



 



     SECTION 2.7 Bond Fund Initial Funding Requirements.

          MuniMae has agreed to provide to Fannie Mae a wire transfer of
immediately available funds, on or prior to the date such funds are needed to
fund the respective Bond Fund Initial Funding Requirements for The Industrial
Development Authority of Kansas City, Missouri, Multifamily Housing Revenue
Refunding Bonds (Locarno Apartments Project), Series 1996A (the “Locarno
Bonds”), and The Industrial Development Authority of the City of Independence,
Missouri, Multifamily Housing Revenue Refunding Bonds (Independence Ridge
Apartments Project), Series 1996A (the “Independence Bonds”), the aggregate
amount of $29,000. Fannie Mae shall, subsequent to the receipt of such funds
from MuniMae, remit from its own funds to Boatmen’s Trust Company in its
separate capacities as Trustee for the Locarno Bonds and the Independence Bonds,
the respective amounts of $14,000 and $15,000 to fund the Bond Fund Initial
Funding Requirements for the Locarno Bonds and the Independence Bonds on the
date it is requested by MuniMae to make such funding and is provided with wiring
instructions. Fannie Mae shall be obligated to make such payment only to the
extent it received the equivalent amount from MuniMae. In no event shall Fannie
Mae have any obligation to fund any shortfall in either Bond Fund Initial
Funding Requirement. Fannie Mae further agrees, pursuant to Section 6.13(a) of
the respective Indentures for the Locarno Bonds and the Independence Bonds,
after receipt of MuniMae’s written request to request reimbursement of the Bond
Fund Initial Funding Requirements, and, to the extent Fannie Mae is otherwise
reimbursed pursuant to such Section 6.13 for all other amounts owing thereto,
Fannie Mae shall remit to MuniMae upon receipt the amounts received as
reimbursement for payment of the Bond Fund Initial Funding Requirements. As of
the date of this Agreement, the requirements of this Section 2.7 have been
satisfied in full.

ARTICLE III
SERVICING OF MORTGAGE LOANS; ADVANCES ...

     SECTION 3.1 Servicing.

          The Mortgage Loans and REO will be serviced by Recourse Provider or by
the Servicer in accordance with the terms and provisions set forth in the
Servicing Agreement. All payments of Delinquency Advances and Servicing Advances
required to be made by Recourse Provider or MuniMae with respect to a Mortgage
Loan under this Agreement shall be made through the Servicer unless Recourse
Provider is then acting as servicer under the Servicing Agreement, then through
the Recourse Provider. To the extent that any Delinquency Advance or Servicing
Advance is made by the Servicer from its own funds in any month, interest shall
accrue on the amount of such Delinquency Advance or Servicing Advance at a rate
equal to the rate specified in the Servicing Agreement, but in no event greater
than the Federal Funds Effective Rate plus two percent (2%), until the Servicer
is reimbursed in full by Recourse Provider or MuniMae. The amount of such
interest paid to the Servicer calculated at a rate equal to the Federal Funds
Effective Rate, but no greater, shall be deemed to be a part of the Delinquency

22



--------------------------------------------------------------------------------



 



Advance or Servicing Advance, as applicable. Notwithstanding the fact that
Recourse Provider and MuniMae are only entitled to include interest at the
Federal Funds Effective Rate in Delinquency Advances and Servicing Advances,
interest shall accrue to the Servicer until it is fully reimbursed for all
Delinquency Advances and Servicing Advances made with its own funds at the rate
specified in the Servicing Agreement, but in no event greater than the Federal
Funds Effective Rate, plus 2%.

     SECTION 3.2 Delinquency Advances.

          Recourse Provider and MuniMae shall each jointly and severally be
obligated to make Delinquency Advances (or reimburse Servicer for Delinquency
Advances) for each Mortgage Loan such that the Credit Enhancement Agreement
related to such Mortgage Loan will not be called upon for payment by Fannie Mae
(other than, in the case of a Credit Enhancement Agreement in the form of a
mortgage-backed security, passing through the amount advanced by Recourse
Provider). On and after the earlier of the Expiry Date or the Release Date with
respect to a Mortgage Loan, neither Recourse Provider nor MuniMae shall be
obligated to make any future Delinquency Advances for that Mortgage Loan.
Recourse Provider and MuniMae each acknowledge and agree that they shall not be
entitled to make Delinquency Advances directly from any Collateral held in the
Collateral Account.

     SECTION 3.3 Servicing Advances.

          Recourse Provider and MuniMae shall each jointly and severally be
obligated to make Servicing Advances (or reimburse Servicer for Servicing
Advances) for each Mortgage Loan when any such amounts are due (and prior to the
imposition of any penalties or charges). Subject to the next sentence, after a
Date of Borrower Default with respect to any Mortgage Loan, Recourse Provider
and MuniMae shall remain obligated to make Servicing Advances when any such
amounts are due (and prior to the imposition of any penalties or charges). On
and after the earlier of the Expiry Date or the Release Date with respect to a
Mortgage Loan, neither Recourse Provider nor MuniMae shall be obligated to make
any future Servicing Advances for that Mortgage Loan. Recourse Provider and
MuniMae each acknowledge and agree that they shall not be entitled to make
Servicing Advances directly from any Collateral held in the Collateral Account.

     SECTION 3.4 Unavailability of Net Operating Income.

          Recourse Provider’s and MuniMae’s obligation to make Delinquency
Advances and Servicing Advances shall not be reduced by net operating income,
amounts held in any replacement reserve account or other amounts with respect to
a Mortgaged Property that, under the provisions of applicable state law, are not
then available for use by Fannie Mae.

     SECTION 3.5 Decision Control.

          (a) Subject to the provisions of this Section 3.5, Recourse Provider
shall be entitled to Decision Control with respect to any Defaulted Mortgage
Loan;

23



--------------------------------------------------------------------------------



 



provided that all of the following conditions are met with respect to such
Defaulted Mortgage Loan:

(i) Recourse Provider shall deliver and submit its determination of Estimated
Losses within 10 days of the Date of Borrower Default with respect to such
Mortgage Loan.

(ii) if Fannie Mae determines that the Estimated Losses, as determined by Fannie
Mae based upon Recourse Provider’s determination or otherwise pursuant to this
Agreement, with respect to all Mortgage Loans for which a Borrower Default has
occurred and an Established Loss has not been determined and paid, exceed the
Collateral Requirement, then, fifteen (15) days following the date Fannie Mae
determines Estimated Losses and provides written notice to Recourse Provider of
Estimated Losses, Recourse Provider shall (1) increase the Collateral
Requirement by an amount equal to such deficiency between the Estimated Losses
and the Collateral Requirement, (2) deliver to Custodian pursuant to the terms
of the Custodial Agreement Acceptable Collateral in an amount sufficient to
cause the Acceptable Collateral held under the Custodial Agreement to equal such
increased Collateral Requirement, and (3) execute and deliver a revised Mortgage
Loan Certificate to Fannie Mae indicating a Collateral Requirement equal to such
increased Collateral Requirement.

(iii) no Event of Default or Potential Event of Default exists; and

(iv) Recourse Provider shall not have delivered to Fannie Mae a notice (a
“Decision Control Notice”) in the form of Exhibit C to this Agreement
relinquishing Decision Control with respect to all the Mortgage Loans.

          If all of the conditions set forth in subsections (a)(i), (a)(ii),
(a)(iii) and (a)(iv) of this Section 3.5 are not satisfied on the applicable
dates or the Recourse Provider has delivered a Decision Control Notice, then
Fannie Mae shall have Decision Control with respect to the applicable Defaulted
Mortgage Loan. So long as Recourse Provider retains Decision Control with
respect to any Defaulted Mortgage Loan, Recourse Provider shall calculate
Estimated Losses on the dates such Estimated Losses are required to be
calculated under Section 5.2 and deliver and submit to Fannie Mae its
determination of Estimated Losses within 10 days of such calculation date. If
Fannie Mae determines that Estimated Losses, as determined by Fannie Mae based
on Recourse Provider’s determination or otherwise pursuant to this Agreement,
exceed the Collateral Requirement then Recourse Provider shall not be entitled
to retain Decision Control with respect to any Defaulted Mortgage Loan unless
fifteen (15) days following the date Fannie Mae determines Estimated Loss and
provides written notice to Recourse Provider, Recourse Provider (1) increases
the Collateral Requirement by an amount equal to such

24



--------------------------------------------------------------------------------



 



deficiency between Estimated Losses and the Collateral Requirement, (2) delivers
to Custodian pursuant to the terms of the Custodial Agreement Acceptable
Collateral in an amount sufficient to cause the Acceptable Collateral held under
the Custodial Agreement to equal such Collateral Requirement, and (3) executes
and delivers a revised Mortgage Loan Certificate to Fannie Mae indicating a
Collateral Requirement equal to such increased Collateral Requirement.

          To the extent Fannie Mae has Decision Control as a result of Recourse
Provider providing a Decision Control Notice or otherwise as provided herein,
Fannie Mae shall be entitled to take all action relating to such Mortgage Loan,
including but not limited to requiring MuniMae and Recourse Provider to pay or
use amounts available from Acceptable Collateral to pay Delinquency Advances,
Servicing Advances, Established Losses and Principal Reductions and to pay
costs, expenses and other obligations of Recourse Provider and MuniMae to the
extent provided in this Agreement. Notwithstanding anything herein to the
contrary, upon receipt of a Decision Control Notice, Fannie Mae shall be
entitled to Decision Control with respect to all Mortgage Loans including
Mortgage Loans with respect to which Recourse Provider had Decision Control
prior to the giving of the Decision Control Notice.

          Upon a determination that Recourse Provider has Decision Control with
respect to a Defaulted Mortgage Loan, Fannie Mae shall notify the special
servicer for such Mortgage Loan that Recourse Provider is the “Approval Party”
for such Mortgage Loan under the Special Servicing Agreement applicable to such
Mortgage Loan.

          (b) Regardless of whether Recourse Provider or Fannie Mae has Decision
Control with respect to a Defaulted Mortgage Loan, Fannie Mae shall have no
obligation to agree to any course of action proposed by Recourse Provider nor
shall Fannie Mae execute and deliver any Mortgage Loan Documents or any other
documents (regardless of whether Fannie Mae has agreed to a proposed course of
action for such Defaulted Mortgage Loan) and Recourse Provider shall not take
any proposed course of action if, in Fannie Mae’s sole judgment, the proposed
course of action, or the terms of the proposed Mortgage Loan Documents, as
applicable, may reasonably be expected to:

(i) affect the tax-exempt status of the Bonds related to such Mortgaged Property
or any certificate representing an interest in a trust to which the Bonds have
been transferred, based upon the advice of nationally recognized bond counsel
selected by Fannie Mae, or materially affect the marketability of the applicable
Bonds, based upon the advice of an investment banking entity with substantial
experience in the public finance area selected by Fannie Mae;

(ii) result in the refunding, reissuance or acceleration of any Bonds;

(iii) result in any forbearance, amendment, modification or waiver under any
provision of the Bond Documents which requires

25



--------------------------------------------------------------------------------



 



Fannie Mae’s consent, or interfere with Fannie Mae’s rights to provide consents
and/or approvals, give directions or take actions (other than requesting
mandatory redemption or acceleration of the applicable Bonds) to the extent
Fannie Mae is entitled to exercise such consent or approval rights, give such
directions or take such actions in accordance with the terms of the related
Credit Enhancement Agreement and Bond Documents and such consent, approval,
direction or action is in connection with (1) an event of default under any such
document, (2) the maintenance of the tax-exempt status of the related Bonds,
(3) the purchase of a substitute mortgage-backed security in lieu of redemption
of Bonds or any substitution of a mortgage-backed security, (4) the redemption
of the related Bonds without prepayment of the related Credit Enhancement
Agreement, (5) the removal or replacement of parties to the related Bond
Documents, including without limitation, any trustee, remarketing agent or
tender agent, or (6) any amendment to the related Bond Documents to modify the
definition of permitted or eligible investments or to modify the flow of funds;

(iv) increase or otherwise detrimentally affect the obligations of Fannie Mae
under any Credit Enhancement Agreement or any other document under which Fannie
Mae may be obligated in connection with the related Bonds;

(v) constitute a Potential Event of Default or an Event of Default;

(vi) cause a reduction of the principal or other amounts due under a Mortgage
Loan (other than Principal Reductions) or adversely affect the enforceability of
the Mortgage Loan Documents (as the related Mortgage Loan is proposed to be
modified) or the rights and remedies available against the Borrower thereunder;

(vii) result in Fannie Mae (or any assignee or nominee of Fannie Mae) taking
title (by Foreclosure or otherwise) to a property which Fannie Mae reasonably
believes may not be in compliance with any federal, state or local law, statute
or ordinance, rule or regulation, decree, order and/or permit relating to
Environmental Matters; or

(viii) result in Fannie Mae being subject to claims, counterclaims or
proceedings by any Person that, in Fannie Mae’s reasonable judgment, may have a
material adverse impact on Fannie Mae, its business, operations or reputation
(by way of example and not limitation, a Borrower’s general denial or
questioning of amounts

26



--------------------------------------------------------------------------------



 



owed or paid or the timing of payments under a Mortgage Loan or any other
mortgage loan would not alone preclude Recourse Provider’s exercising Decision
Control, but a class action or a discrimination claim or counterclaim or a
proceeding before the Department of Housing and Urban Development or the
Department of Justice would be handled solely by Fannie Mae).

          Fannie Mae shall also have the right to disapprove any Mortgage Loan
Documents or other documents submitted for Fannie Mae approval and execution if
the terms of such documents are inconsistent in any material respect with the
terms set forth in the proposed course of action submitted to Fannie Mae for
such Mortgage Loan pursuant to subsection (d) below.

          (c) Notwithstanding anything in this Agreement to the contrary, in no
event shall Recourse Provider having Decision Control preclude Fannie Mae from
(i) if the related Credit Enhancement Agreement is a collateral agreement,
accelerating a Mortgage Loan under the terms and conditions of the related
Mortgage Loan Documents or accelerating such related Credit Enhancement
Agreement under the terms and conditions thereof in the event that Fannie Mae
has made a payment with respect to such related Credit Enhancement Agreement
which payment has not been reimbursed to Fannie Mae within the time period
required by the terms of such Credit Enhancement Agreement or any related
reimbursement agreement, (ii) if the related Credit Enhancement Agreement is a
mortgage-backed security, accelerating the related Mortgage Loan under the terms
and conditions of the related Mortgage Loan Documents and prepaying the
mortgage-backed security if required by the terms of such mortgage-backed
security or the indenture pursuant to which the mortgage-backed security was
issued, (iii) taking any action or refraining from taking any action necessary
to avoid a default by Fannie Mae under any Credit Enhancement Agreement, or
(iv) providing consents and/or approvals, giving directions or taking actions
(other than requesting mandatory redemption or acceleration of the applicable
Bonds) to the extent Fannie Mae is entitled to exercise such consent or approval
rights, give such directions or take such actions in accordance with the terms
of the related Credit Enhancement Agreement and Bond Documents and such consent,
approval, direction or action is in connection with (1) an event of default
under any such document, (2) the maintenance of the tax-exempt status of the
related Bonds, (3) the purchase of a substitute mortgage-backed security in lieu
of redemption of Bonds or any substitution of a mortgage-backed security or
other Credit Enhancement Agreement, (4) the redemption of the related Bonds
without prepayment of the related Credit Enhancement Agreement, (5) the removal
or replacement of parties to the related Bond Documents, including without
limitation, any trustee, remarketing agent or tender agent, or (6) any amendment
to the related Bond Documents to modify the definition of permitted or eligible
investments or to modify the flow of funds.

          (d) At any time when Recourse Provider has Decision Control with
respect to a Defaulted Mortgage Loan, Recourse Provider shall propose an initial
course of action with respect to such Defaulted Mortgage Loan and deliver
written notification of its proposal to Fannie Mae within ninety (90) days of
the date on which the Servicer

27



--------------------------------------------------------------------------------



 



gives notice to Recourse Provider that the Mortgage Loan has become a Defaulted
Mortgage Loan; provided, however, that such notice shall be presumed given upon
the date the Mortgage Loan became a Defaulted Mortgage Loan if the Servicer is
an Affiliate of Recourse Provider. Such proposal shall be consistent in all
material respects with the terms of this Agreement and of the Servicing
Agreement. In addition, in making a proposal, Recourse Provider shall consider
whether any of the circumstances described in subsection (b) above may result
from implementation of the proposal, and shall specifically notify Fannie Mae in
writing of any possible violation of the circumstances set forth in this
Agreement or the Servicing Agreement of which Recourse Provider has knowledge;
provided, however, that Recourse Provider shall be duly diligent in
investigating such matters. If Recourse Provider fails to submit an initial
proposed course of action to Fannie Mae within the ninety (90) day-period
referenced above, Fannie Mae shall have Decision Control with respect to such
Mortgage Loan regardless of whether or not the tests set forth in subsection (a)
above were met, unless Fannie Mae and-Recourse Provider shall otherwise mutually
agree in writing.

          During the period in which Recourse Provider and Fannie Mae are
evaluating the course of action being proposed with respect to a Defaulted
Mortgage Loan, if Recourse Provider believes in its reasonable judgment that any
action to be taken with respect to such Defaulted Mortgage Loan will either
(i) result in a violation of the MBS Requirements set forth in the related
Servicing Agreement, or (ii) result in any of the events described in Subsection
(b) above, Recourse Provider shall not take or direct the Servicer to take any
action without the prior written consent of Fannie Mae.

          (e) Fannie Mae shall notify Recourse Provider in writing if it
believes that any proposal made by Recourse Provider with respect to a Defaulted
Mortgage Loan may reasonably be expected to result in any of the events
described in subsection (b) above or to conflict with this Agreement (an
“Objection”) within ten (10) Business Days of receipt of Recourse Provider’s
written proposal. Fannie Mae’s failure to deliver such written notice of
Objection within such ten (10) Business Day period shall be deemed to be
agreement with Recourse Provider’s written proposal.

          In the event Fannie Mae delivers a notice of Objection to a course of
action proposed by Recourse Provider, Recourse Provider and Fannie Mae shall
consult with each other and attempt to reach agreement as to the course of
action to be taken. Within ten (10) Business Days of Recourse Provider’s receipt
of Fannie Mae’s notice of Objection, Recourse Provider shall submit a revised
proposal with respect to the course of action to be taken, which proposal shall
be consistent in all material respects with the terms of this Agreement and of
the Servicing Agreement and shall address the bases for Fannie Mae’s Objection.
If Recourse Provider fails to submit a revised proposal within said ten
(10) Business Day period or if Fannie Mae delivers a notice of Objection to such
revised proposal, Fannie Mae shall have Decision Control with respect to the
Mortgage Loan in question, unless Fannie Mae and Recourse Provider shall
otherwise mutually agree in writing. Fannie Mae shall agree or object to such
revised proposal within ten (10) Business Days of its receipt thereof by the
delivery of written notice to Recourse Provider, subject to the terms of this
Section 3.5. Fannie Mae’s failure to deliver such

28



--------------------------------------------------------------------------------



 



written notice within such ten (10) Business Day period shall not be deemed to
constitute agreement with such revised proposal.

          (f) Notwithstanding anything to the contrary contained in this
Agreement, no later than the date which is four (4) months prior to the Expiry
Date for any Mortgage Loan, either (i) such Mortgage Loan shall have been
Released, or (ii) Recourse Provider shall have made a written proposal to Fannie
Mae, demonstrating to the reasonable satisfaction of Fannie Mae that either
(1) the Credit Enhancement Agreement with respect to such Mortgage Loan shall be
fully and indefeasibly released by such Expiry Date, or (2) the Recourse
Provider is requesting that the Expiry Date be extended and has provided
assurances to Fannie Mae that the payment of the Fannie Mae Fee and the
Servicing Fee with respect to such Mortgage Loan shall be guaranteed or
otherwise provided for during any agreed upon period past such Expiry Date.
Fannie Mae shall respond to any written proposal made by Recourse Provider
pursuant to this subsection (f) within (10) Business Days of receipt thereof and
if Fannie Mae does not accept such proposal, its response shall set forth the
reasons therefor. If Fannie Mae does not accept such proposal, Recourse Provider
and Fannie Mae shall consult with each other and attempt to reach agreement as
to the course of action to be taken by Recourse Provider in order to meet Fannie
Mae’s objections. However, if Recourse Provider has not made any proposal or has
not responded or Fannie Mae is not reasonably satisfied by Recourse Provider’s
proposal by the date which is three (3) months prior to the Expiry Date, Fannie
Mae shall have Decision Control with respect to the Mortgage Loan in question.

          (g) Recourse Provider shall pay all reasonable out-of-pocket expenses,
charges, costs and fees incurred by Fannie Mae in connection with (i) the
determination of which party has Decision Control with respect to any Mortgage
Loan, and (ii) the evaluation of a proposed course of action submitted pursuant
to this Section 3.5 with respect to a Defaulted Mortgage Loan and the review of
any mortgage loan or other documents submitted to Fannie Mae for approval in
accordance with the terms of this Agreement, including the review of any
proposed Mortgage Loan Certificate and the mortgage loans described therein, it
being acknowledged that such costs may include the fees of bond counsel and
other counsel to evaluate the effect of any proposal or existing circumstance.
Notwithstanding the foregoing, Fannie Mae agrees that for each Defaulted
Mortgage Loan, it will consult with Recourse Provider and provide Recourse
Provider an estimate of any such out-of-pocket expenses, charges, costs and fees
incurred by Fannie Mae in connection with such Defaulted Mortgage Loan, within a
reasonable period of time after such out-of-pocket expenses, charges, costs and
fees equal $7,500. It is understood that upon a receipt of a Decision Control
Notice by Fannie Mae, Recourse Provider shall not be obligated for any expenses,
charges, costs and fees pursuant to this subsection (g) incurred after receipt
of such Decision Control Notice.

     SECTION 3.6 Implementation of Course of Action.

          If it is determined in accordance with the terms of Section 3.5 that
Recourse Provider has Decision Control with respect to a Defaulted Mortgage Loan
and Fannie Mae has not objected (or has failed to respond within the time limit
specified in

29



--------------------------------------------------------------------------------



 



the first paragraph of Section 3.5(e)) to the course of action proposed by
Recourse Provider, then Recourse Provider or, at the direction of Recourse
Provider, the Servicer (if there is a third party Servicer), shall pursue the
chosen course of action in compliance with the terms and conditions of the
Servicing Agreement. If it has been determined that Fannie Mae has Decision
Control with respect to a Defaulted Mortgage Loan or in the event Recourse
Provider has sent a Decision Control Notice pursuant to Section 3.5, Fannie Mae
shall implement or direct the Servicer to implement the course of action chosen
by Fannie Mae in its discretion. Fannie Mae shall provide notice to Recourse
Provider of such course of action provided that the failure to provide such
notice shall not affect any of Recourse Provider’s obligations or any of Fannie
Mae’s rights under this Agreement.

     SECTION 3.7 Restructurings and Foreclosure.

          Subject to the terms of this Agreement and the Servicing Agreement,
including, without limitation, those provisions of this Agreement relating to
Decision Control, Recourse Provider or the Servicer (if there is a third party
Servicer) shall take all necessary action with respect to Defaulted Mortgage
Loans, including, without limitation, negotiating Restructurings and instituting
and completing Foreclosure. Notwithstanding the foregoing, if the Credit
Enhancement Agreement with respect to any Mortgage Loan is a mortgage-backed
security issued by Fannie Mae, such Mortgage Loan shall not be Restructured
unless it is first Released. Each Mortgaged Property that is subject to
Foreclosure may become REO, and Fannie Mae and/or Recourse Provider will take
action to dispose of such REO consistent with the terms of this Agreement and
the Servicing Agreement.

     SECTION 3.8 Substitute Mortgage Loans.

          Upon satisfaction of all conditions to being a Mortgage Loan under
this Agreement, including execution of a Mortgage Loan Certificate by Fannie
Mae, any Substitute Mortgage Loan will be included within the term Mortgage
Loans for all purposes of this Agreement.

     SECTION 3.9 Release of Mortgage Loans.

          (a) Recourse Provider shall have the right to cause the release of or
to purchase, in whole but not in part, any Mortgage Loan following the first
uncured Borrower Payment Default, provided that, (i) to the extent that any
Mortgage Loan is cross-defaulted and/or cross-collateralized with any other
Mortgage Loan, unless otherwise provided in the Mortgage Loan Certificate,
neither of such Mortgage Loans shall be released unless the other Mortgage Loan
is also released and (ii) in connection with any Mortgage Loan that is a
mortgage-backed security issued by Fannie Mae, unless otherwise agreed to by
Fannie Mae, at least one hundred twenty (120) days have elapsed since the date
of the Borrower Payment Default under such Mortgage Loan. In addition, upon
30 days written notice, Fannie Mae may require MuniMae to cause the release of
or to purchase, in whole but not in part, any Mortgage Loan following an Event
of Default caused by a breach of the representations and warranties made by
MuniMae in Exhibit B

30



--------------------------------------------------------------------------------



 



to this Agreement with respect to such Mortgage Loan. In order to accomplish
such release or purchase, Recourse Provider or MuniMae, as applicable, shall
defease or otherwise retire all of the related Bonds or cause all of Fannie
Mae’s obligations under the related Credit Enhancement Agreement to be fully and
indefeasibly released and, in connection with the three Mortgage Loans Purchased
by Fannie Mae in accordance with the Recourse Agreement (as defined in paragraph
A of the Recitals), shall pay to Fannie Mae the amount of any prepayment
premium, calculated using the applicable non default rate of interest on the
related Note, that would be payable by the related Borrower if such Mortgage
Loan were prepaid on such date plus any other fees or interest on the related
Bonds until Fannie Mae’s obligations under the related Credit Enhancement
Agreement are fully and indefeasibly released. Recourse Provider or MuniMae, as
applicable, shall also reimburse Fannie Mae for all amounts paid by Fannie Mae
with respect to such Mortgage Loan or the related Credit Enhancement Agreement,
together with interest thereon at an interest rate of the Federal Funds
Effective accruing from the date on which Fannie Mae makes a payment with
respect to any Mortgage Loan or related Credit Enhancement Agreement through the
date of reimbursement. Notwithstanding the foregoing, if the Credit Enhancement
Agreement with respect to any Mortgage Loan Purchased by Fannie Mae is a
mortgage-backed security issued by Fannie Mae, the purchase price for such
Mortgage Loan shall be equal to (a) the Unpaid Principal Balance of such
Mortgage Loan as of the date of repurchase, plus (b) the amount of any accrued
but unpaid interest on the related Note until the last day of the month during
which the repurchase is made and all other sums (except late charges and default
interest) then due under such Mortgage Loan, plus (c) the amount of any
prepayment premium, calculated using the applicable non-default rate of interest
on the related Note, that would be payable by the related Borrower if such
Mortgage Loan were prepaid on such date, plus (d) any other fees or interest on
the related Bonds until Fannie Mae’s obligations under the related Credit
Enhancement Agreement are fully and indefeasibly released.

          (b) MuniMae and/or Recourse Provider may not voluntarily release or
purchase any Mortgage Loan except in the event that the long term debt rating of
Fannie Mae, after giving effect to any explicit or implied Federal guaranty, is
below A- by Standard & Poors Corporation (or its successor) or A3 by Moody’s
Investers Service (or its successor). Notwithstanding anything herein to the
contrary, to the extent a Mortgage Loan is released or reduced other than
(i) pursuant to Section 3.9(a) above, (ii) in connection with a condemnation or
casualty loss, (iii) as a result of scheduled amortization, (iv) pursuant to the
first sentence of this Section 3.9(c) or (v) in connection with a determination
of an Established Loss, the Recourse Provider and MuniMae jointly and severally
agree to pay the Termination Fee set forth in the Mortgage Loan Certificate with
respect to such Mortgage Loan.

          (c) In order to effect any release or purchase of a Mortgage Loan,
Recourse Provider must make arrangements satisfactory to Fannie Mae to have the
Credit Enhancement Agreement with respect to such Mortgage Loan fully and
indefeasibly released, and must reimburse Fannie Mae for all amounts paid by
Fannie Mae with respect to such Mortgage Loan or the related Bonds or Credit
Enhancement Agreement. Any Established Losses or Principal Reductions with
respect to any repurchased and released Mortgage Loan shall be settled as
provided in Section 2.4 or Section 2.3, as

31



--------------------------------------------------------------------------------



 



applicable. Nothing in this Agreement or the other Transaction Documents shall
be construed to prohibit Recourse Provider from purchasing the related Bonds in
connection with releasing or purchasing a Mortgage Loan.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

     SECTION 4.1 Representations and Warranties of Recourse Provider.

          Recourse Provider represents and warrants to Fannie Mae on the date of
execution by Recourse Provider of this Agreement and on each Delivery Date that:

          (a) Organization and Good Standing. Recourse Provider is a Single
Purpose limited liability company of the type set forth in the first paragraph
of this Agreement duly organized, validly existing and in good standing under
the laws of its state of its formation.

          (b) No Violation. Neither the execution and delivery by Recourse
Provider of the Transaction Documents to which it is a party, nor the
consummation by Recourse Provider of the transactions contemplated in such
Transaction Documents, will conflict with or result in a breach or violation of,
or constitute a default (or an event which would, with notice or the lapse of
time, or both, would constitute a default) under, the organizational documents
of Recourse Provider or any of the provisions of any applicable law, rule,
regulation, judgment, decree, demand or order (of any court or Governmental
Body) binding on Recourse Provider or its properties, or any of the provisions
of any indenture, mortgage, contract, instrument or other document to which
Recourse Provider is a party or by which it is bound, or result in the creation
or imposition of any lien, charge or encumbrance upon any of its property
pursuant to the terms of any such indenture, mortgage, contract, instrument or
other document. Recourse Provider is not otherwise in violation of any law,
rule, regulation, judgment, decree, demand or order (of any court or
Governmental Body), which violation, in Recourse Provider’s good faith and
reasonable judgment, is likely to affect materially and adversely either the
ability of Recourse Provider to perform its obligations under the Transaction
Documents to which it is a party or the financial condition of Recourse
Provider.

          (c) Authorization and Enforceability. The execution and delivery by
Recourse Provider of the Transaction Documents to which it is a party, the
consummation of the transactions contemplated by such Transaction Documents and
the performance and compliance by Recourse Provider with the terms of such
Transaction Documents are within the power of Recourse Provider and have been
duly authorized by all necessary action on the part of Recourse Provider. All
organizational resolutions and consents necessary for Recourse Provider to enter
into and consummate all transactions contemplated by the Transaction Documents
have been obtained. The Transaction Documents to which Recourse Provider is a
party have been duly executed and delivered by Recourse Provider and constitute
the legal, valid and binding obligation of Recourse Provider enforceable against
Recourse Provider in accordance with its terms, subject to

32



--------------------------------------------------------------------------------



 



any applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general applicability relating to or affecting creditor’s rights from time to
time in effect and to the exercise of judicial discretion in accordance with
general principles of equity, whether applied by a court of law or a court of
equity. Recourse Provider has not failed to obtain any consent, approval,
authorization or order of, and has not failed to cause any registration or
qualification with, any court or Governmental Body having jurisdiction over
Recourse Provider, which consent, approval, authorization, order, registration
or qualification is required for, and the absence of which would materially and
adversely affect, the legal and valid execution, delivery and performance of the
Transaction Documents to which Recourse Provider is a party.

          (d) Approvals and Permits. Recourse Provider possesses such
certificates, authorizations, licenses and permits issued by the appropriate
Governmental Bodies necessary to conduct the business now operated by it and
Recourse Provider has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization, license or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would materially and adversely affect the conduct
of the business, operations, financial condition or income of Recourse Provider
and its Affiliates considered as one enterprise.

          (e) No Litigation and Adverse Conditions. No litigation is pending or,
to the best of Recourse Provider’s knowledge, threatened against Recourse
Provider which, if determined adversely to Recourse Provider, would prohibit
Recourse Provider from entering into the Transaction Documents to which it is a
party or, in Recourse Provider’s good faith and reasonable judgment, is likely
to materially and adversely affect either the ability of Recourse Provider to
perform its obligations under the Transaction Documents or the financial
condition of Recourse Provider. Recourse Provider has no knowledge of any recent
adverse financial condition or event with respect to itself that, in Recourse
Provider’s good faith and reasonable judgment, is likely to materially and
adversely affect its ability to perform its obligations under the Transaction
Documents.

          (f) Employment Practices. The employment practices, policies and
programs of Recourse Provider comply with the requirements of Executive Order
11246, to the extent applicable to Recourse Provider, as it relates to equal
employment opportunity and non-discrimination practices.

          (g) Recourse Provider Information. Recourse Provider understands,
agrees and acknowledges that the information Recourse Provider is proving Fannie
Mae is being provided by Recourse Provider in order to induce Fannie Mae to
undertake certain transactions and therefore Fannie Mae is relying upon the
accuracy and completeness of the Recourse Provider information. Recourse
Provider represents and warrants that such information is accurate and complete
in all material respects.

          (h) Mortgage Loans. Recourse Provider makes each of the
representations and warranties set forth in Exhibit B to this Agreement to
Fannie Mae with respect to each Mortgage Loan on the Delivery Date of such
Mortgage Loan.

33



--------------------------------------------------------------------------------



 



          (i) Acts of Recourse Provider with Respect to Mortgage Loans. Recourse
Provider represents and warrants to Fannie Mae that, as of the date of this
Agreement and as of the Delivery Date for each Mortgage Loan, no acts, conduct
or omissions of any Person have occurred in respect of the Mortgage Loans that
will subject Fannie Mae to any claims, suits, actions, judgments or liabilities
of any nature whatsoever with respect to the Mortgage Loans.

     SECTION 4.2 Representations and Warranties of MuniMae.

          MuniMae represents and warrants to Fannie Mae on the date of execution
by MuniMae of this Agreement and on each Delivery Date that:

          (a) Organization and Good Standing. MuniMae is a limited liability
company duly organized, validly existing and in good standing under the laws of
its state of organization.

          (b) No Violation. Neither the execution and delivery by MuniMae of the
Transaction Documents to which it is a party, nor the consummation by MuniMae of
the transactions contemplated in such Transaction Documents, will conflict with
or result in a breach or violation of, or constitute a default (or an event
which would, with notice or the lapse of time, or both, would constitute a
default) under, the partnership agreement and other organizational documents of
MuniMae or any of the provisions of any applicable law, rule, regulation,
judgment, decree, demand or order (of any court or Governmental Body) binding on
MuniMae or its properties, or any of the provisions of any indenture, mortgage,
contract, instrument or other document to which MuniMae is a party or by which
it is bound, or result in the creation or imposition of any lien, charge or
encumbrance upon any of its property pursuant to the terms of any such
indenture, mortgage, contract, instrument or other document. MuniMae is not
otherwise in violation of any law, rule, regulation, judgment, decree, demand or
order (of any court or Governmental Body), which violation, in MuniMae’s good
faith and reasonable judgment, is likely to affect materially and adversely
either the ability of MuniMae to perform its obligations under the Transaction
Documents to which it is a party or the financial condition of MuniMae.

          (c) Authorization and Enforceability. The execution and delivery by
MuniMae of the Transaction Documents to which it is a party, the consummation of
the transactions contemplated by such Transaction Documents and the performance
and compliance by MuniMae with the terms of such Transaction Documents are
within the power of MuniMae and have been duly authorized by all necessary
action on the part of MuniMae. All organizational resolutions and consents
necessary for MuniMae to enter into and consummate all transactions contemplated
by the Transaction Documents have been obtained. The Transaction Documents to
which MuniMae is a party have been duly executed and delivered by MuniMae and
constitute the legal, valid and binding obligation of MuniMae enforceable
against MuniMae in accordance with its terms, subject to any applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
applicability relating to or affecting creditor’s rights from time to time in
effect and to the exercise of judicial discretion in accordance with general
principles of equity, whether

34



--------------------------------------------------------------------------------



 



applied by a court of law or a court of equity. MuniMae has not failed to obtain
any consent, approval, authorization or order of, and has not failed to cause
any registration or qualification with, any court or Governmental Body having
jurisdiction over MuniMae, which consent, approval, authorization, order,
registration or qualification is required for, and the absence of which would
materially and adversely affect, the legal and valid execution, delivery and
performance of the Transaction Documents to which MuniMae is a party.

          (d) Approvals and Permits. MuniMae possesses such certificates,
authorizations, licenses and permits issued by the appropriate Governmental
Bodies necessary to conduct the business now operated by it and MuniMae has not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization, license or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
materially and adversely affect the conduct of the business, operations,
financial condition or income of MuniMae and its Affiliates considered as one
enterprise.

          (e) No Litigation and Adverse Conditions. No litigation is pending or,
to the best of MuniMae’s knowledge, threatened against MuniMae which, if
determined adversely to MuniMae, would prohibit MuniMae from entering into the
Transaction Documents to which it is a party or, in MuniMae’s good faith and
reasonable judgment, is likely to materially and adversely affect either the
ability of MuniMae to perform its obligations under the Transaction Documents or
the financial condition of MuniMae. MuniMae has no knowledge of any recent
adverse financial condition or event with respect to itself that, in MuniMae’s
good faith and reasonable judgment, is likely to materially and adversely affect
its ability to perform its obligations under the Transaction Documents.

          (f) Employment Practices. The employment practices, policies and
programs of MuniMae comply with the requirements of Executive Order 11246, to
the extent applicable to MuniMae, as it relates to equal employment opportunity
and non-discrimination practices.

          (g) MuniMae Information. MuniMae understands, agrees and acknowledges
that the information MuniMae is providing Fannie Mae is being provided by
MuniMae with respect to MuniMae and Recourse Provider in order to induce Fannie
Mae to undertake certain transactions and therefore Fannie Mae is relying upon
the accuracy and completeness of the MuniMae information. MuniMae represents and
warrants that such information is accurate and complete in all material
respects.

          (h) Mortgage Loans. MuniMae makes each of the representations and
warranties set forth in Exhibit B to this Agreement to Fannie Mae with respect
to each Mortgage Loan on the Delivery Date of such Mortgage Loan.

          (i) Acts of MuniMae with Respect to Mortgage Loans. MuniMae represents
and warrants to Fannie Mae that, as of the date of this Agreement and as of the
Delivery Date for each Mortgage Loan, no acts, conduct or omissions of any
Person have

35



--------------------------------------------------------------------------------



 



occurred in respect of the Mortgage Loans that will subject Fannie Mae to any
claims, suits, actions, judgments or liabilities of any nature whatsoever with
respect to the Mortgage Loans.

     SECTION 4.3 Representations and Warranties of Fannie Mae.

          Fannie Mae represents and warrants to Recourse Provider and MuniMae on
the date of execution by Fannie Mae of this Agreement that:

          (a) Existence. Fannie Mae is duly organized and existing under the
Federal National Mortgage Association Charter Act, 12 U.S.C. Section 1716 et
seq, as amended from time to time.

          (b) Authorization; Enforceability. This Agreement has been duly
authorized, executed and delivered by Fannie Mae and, assuming due
authorization, execution and delivery of this Agreement by Recourse Provider and
MuniMae, this Agreement constitutes a valid and binding obligation of Fannie
Mae, enforceable in accordance with its terms, subject to any applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights from time to time in
effect and to the exercise of judicial discretion in accordance with general
principles of equity, whether applied by a court of law or of equity.

ARTICLE V
COVENANTS

     SECTION 5.1 Performance of Obligations.

          (a) Recourse Provider covenants to keep and perform faithfully all of
the covenants and undertakings contained in this Agreement, the Custodial
Agreement and each Mortgage Loan Certificate and applicable to Recourse
Provider.

          (b) MuniMae covenants to keep and perform faithfully all of the
covenants and undertakings contained in this Agreement, the Custodial Agreement
and each Mortgage Loan Certificate and applicable to MuniMae.

     SECTION 5.2 Estimated Losses

          Following the occurrence of a Borrower Default, Recourse Provider
shall calculate or cause Servicer to calculate Estimated Losses as of each
March 31 and September 30 following the occurrence of a Borrower Default and
shall include such Estimated Losses in a report to be provided to Fannie Mae.
Following the occurrence of a Borrower Default, if the Borrower Default is fully
cured and there are no unreimbursed Servicing Advances and Delinquency Advances,
Recourse Provider shall not be required to calculate or to cause Servicer to
calculate Estimated Losses until there is a subsequent Borrower Default.

     SECTION 5.3 Good Standing.

36



--------------------------------------------------------------------------------



 



          (a) Recourse Provider covenants to maintain its current condition of
good standing under all applicable laws and regulations and to commit no act
that would adversely alter the status of Recourse Provider as represented in
Section 4.1 (a). In the event Recourse Provider has not maintained such status,
it shall immediately notify Fannie Mae to such effect.

          (b) MuniMae covenants to maintain its current condition of good
standing under all applicable laws and regulations and to commit no act that
would adversely alter the status of MuniMae as represented in Section 4.2(a). In
the event MuniMae has not maintained such status, it shall immediately notify
Fannie Mae to such effect.

     SECTION 5.4 Subordination Agreement.

          To the extent that the subordination agreements executed in connection
with the Locarno Apartments Project and/or the Independence Ridge Apartments
Project are not acceptable to Fannie Mae, Recourse Provider and/or MuniMae shall
either (i) cause such subordination agreements to be amended to include
standstill language acceptable to Fannie Mae, (ii) execute and deliver new
subordination agreements substantially in the form attached to Exhibit B of this
Agreement or (iii) direct the related trustee not to exercise any remedies in
connection with the subordinate loans so long as such direction shall be legally
binding on such trustee by no later than January 31, 2001.

     SECTION 5.5 Further Assurances.

          (a) Recourse Provider shall execute and deliver or cause to be
executed and delivered to Fannie Mae at any time or times at the reasonable
request of Fannie Mae, all documents, instruments, letters of direction,
notices, reports, acceptances, receipts, consents, UCC financing statements,
waivers, affidavits and certificates as Fannie Mae may reasonably request, in
form satisfactory to Fannie Mae, in order to consummate fully all of the
transactions contemplated under this Agreement.

          (b) MuniMae shall execute and deliver or cause to be executed and
delivered to Fannie Mae at any time or times at the reasonable request of Fannie
Mae, all documents, instruments, letters of direction, notices, reports,
acceptances, receipts, consents, UCC financing statements, waivers, affidavits
and certificates as Fannie Mae may reasonably request, in form satisfactory to
Fannie Mae, in order to consummate fully all of the transactions contemplated
under this Agreement.

     SECTION 5.6 Compliance with Laws.

          (a) Recourse Provider shall comply, throughout the term of this
Agreement, with any and all federal, state or local regulations that apply to
any of its business operations and shall take all appropriate action necessary
to comply with applicable laws, rules and regulations, as they may be amended
from time to time. Without limiting the generality of the foregoing, Recourse
Provider must comply at all times with any local, state or federal law that
relates to fair housing, equal credit opportunity, truth in lending, wrongful
discrimination in residential lending and other

37



--------------------------------------------------------------------------------



 



similar laws and shall at all times comply with the terms of Executive Order
11246, in each case to the extent applicable to Recourse Provider. Recourse
Provider agrees to forward, promptly upon receipt, any notices it receives of
any such violation or non-compliance.

          (b) MuniMae shall comply, throughout the term of this Agreement, with
any and all federal, state or local regulations that apply to any of its
business operations and shall take all appropriate action necessary to comply
with applicable laws, rules and regulations, as they may be amended from time to
time. Without limiting the generality of the foregoing, MuniMae must comply at
all times with any local, state or federal law that relates to fair housing,
equal credit opportunity, truth in lending, wrongful discrimination in
residential lending and other similar laws and shall at all times comply with
the terms of Executive Order 11246, in each case to the extent applicable to
MuniMae. MuniMae agrees to forward, promptly upon receipt, any notices it
receives of any such violation or non-compliance.

     SECTION 5.7 Reporting and Compliance Obligations.

          (a) If Recourse Provider or MuniMae makes or experiences any material
change in its ownership, financial condition, business operations, structure,
organization, activities or purpose, other than a change made as a result of any
action required of Recourse Provider or MuniMae under this Agreement or the
Custodial Agreement, Recourse Provider or MuniMae, as applicable, shall promptly
notify Fannie Mae (and, with respect to clauses (vii) and (ix) below, Custodian)
in writing of the change. Specifically, but without limiting the generality of
the foregoing, Recourse Provider or MuniMae, as applicable, shall promptly
notify Fannie Mae in writing if any of the following changes occur or are
anticipated:

(i) any material adverse change in the financial condition of Recourse Provider
or MuniMae;

(ii) any significant change in the direct or indirect ownership of Recourse
Provider or MuniMae, including a sale, pledge or transfer of a majority of or
controlling ownership interest in Recourse Provider or MuniMae;

(iii) the assumption by a regulatory agency of the management of any of Recourse
Provider’s or MuniMae’s operations;

(iv) any reorganization, merger or consolidation affecting Recourse Provider or
MuniMae;

(v) any change in Recourse Provider’s or MuniMae’s charter, articles of
incorporation or other organizational documents;

(vi) any legal or regulatory action (including any pending litigation or
judgment) that will, or could have, a material adverse financial or business
impact on Recourse Provider or MuniMae;

38



--------------------------------------------------------------------------------



 



(vii) any change in Recourse Provider’s name;

(viii) any change from federal to state regulation of Recourse Provider or
MuniMae or vice versa; and

(ix) any change in the principal business address of Recourse Provider or
MuniMae from its respective address set forth on the signature page to this
Agreement.

          (b) Recourse Provider shall submit to Fannie Mae, within ninety
(90) days after the end of each fiscal year of Recourse Provider, unaudited
annual financial statements prepared in accordance with GAAP, and within
forty-five (45) days after the end of each fiscal quarter, if available, and
after the end of each semiannual period of Recourse Provider, unaudited
financial statements for such period prepared in accordance with GAAP.

          MuniMae shall submit to Fannie Mae, within ninety (90) days after the
end of each fiscal year of MuniMae, audited annual financial statements prepared
in accordance with GAAP, and within forty-five (45) days after the end of each
fiscal quarter, if available, and after the end of each semiannual period of
MuniMae, unaudited financial statements for such period prepared in accordance
with GAAP.

          In addition, Recourse Provider shall deliver to Fannie Mae, promptly
upon receipt, copies of all notices or other communications delivered to
Recourse Provider by any Governmental Body regulating financial institutions
similar to Recourse Provider relating to any official investigation of the
financial stability or credit practices of Recourse Provider or threatening any
action with respect thereto; provided, however, that Recourse Provider shall not
be obligated to deliver to Fannie Mae any documents, reports, notices or other
materials which Recourse Provider is prohibited by law or agreement from
disclosing.

     SECTION 5.8 Indebtedness.

          Recourse Provider shall not incur or be obligated at any time with
respect to aggregate Indebtedness (other than under this Agreement and the
Custodial Agreement), in excess of $50,000.

     SECTION 5.9 Single-Purpose Entity.

          Recourse Provider shall at all times maintain and conduct itself as a
Single-Purpose entity.

39



--------------------------------------------------------------------------------



 



ARTICLE VI
FEES

     SECTION 6.1 Fannie Mae Fee and Servicing Fee.

     Recourse Provider and MuniMae shall be jointly and severally obligated to
pay to Fannie Mae the Fannie Mae Fee at the times and in accordance with the
procedures set forth in the Servicing Agreement. Recourse Provider and MuniMae
shall be jointly and severally obligated to pay to the Servicer the Servicing
Fee at the times and in accordance with the procedures set forth in the
Servicing Agreement. The payment of the Fannie Mae Fee and the Servicing Fee
shall be an independent obligation of each of Recourse Provider and MuniMae
which is not conditioned or dependent upon any other event or circumstance.
Without relieving Recourse Provider and MuniMae from its obligations under this
Section 6.1, Fannie Mae agrees to accept payment of the Fannie Mae Fee as to any
Bonds which have been placed in a trust or custodial arrangement directly from
the trustee or custodian thereof.

ARTICLE VII
CERTAIN OBLIGATIONS

     SECTION 7.1 General Indemnification.

          (a) Indemnity by Recourse Provider. Recourse Provider hereby covenants
and agrees to indemnify, hold harmless and defend Fannie Mae and its officers,
directors, members, shareholders, officials, agents, independent contractors and
employees and each of them and each Person, if any, who controls Fannie Mae
within the meaning of either Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934, as amended (each
an “Indemnified Party”), from and against, any and all claims, losses,
liabilities (including penalties), actions, suits, judgments, demands, damages,
costs, charges or expenses (including reasonable fees and expenses of attorneys,
consultants and auditors and costs of investigation) and obligations whatsoever
of any nature arising out of, relating to or in connection with: (i) the
Transaction Documents, the Mortgaged Properties or the transactions provided for
in any of the Transaction Documents; (ii) any act or omission of Recourse
Provider or any of its agents, servants, employees or licensees, in connection
with the Mortgage Loans, the Bonds, the Mortgaged Properties, this Agreement or
the other Transaction Documents; (iii) the issuance, offer, sale, resale or
remarketing of any Bonds or any certifications or representations made by any
Person (other than any issuer of Bonds or the party seeking indemnification in
connection therewith), including, (1) any untrue statement or alleged untrue
statement of a material fact contained in any offering documents relating to any
of the Bonds or arising out of or based upon any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (2) the violation by Recourse Provider
of any federal, state or local securities or real estate laws, rules or
regulations in connection with the issuance, offer, sale, resale or remarketing
of any of the Bonds; (iv) any trustee’s acceptance or administration of the
trusts created by an indenture of trust and the exercise of its powers or duties
thereunder, and under any regulatory agreement or any other agreements in

40



--------------------------------------------------------------------------------



 



connection therewith to which it is a party; (v) errors, omissions,
interruptions, losses or delays in transmission or delivery of any messages by
mail, cable, telegraph, telex, telephone or otherwise; (vi) all reasonable
costs, attorneys’ fees and expenses, other expenses or liabilities incurred in
connection with any such claim or proceeding referred to in clauses (i) through
(v) above and (vii) below; (vii) a Taxability Determination (including, without
limitation, by reason of any reduction in value of the Mortgaged Property
resulting from a Taxability Determination) and (viii) any breach or alleged
breach of its representations and warranties made in this Agreement (including
each Mortgage Loan Certificate) or pursuant to this Agreement (including each
Mortgage Loan Certificate) and any act or omission of Recourse Provider;
provided, however, that the foregoing indemnification shall not be effective
with respect to Non-indemnifiable Claims and shall not be effective to the
extent such liabilities are for claims under any Credit Enhancement Agreement by
the beneficiaries thereof, or are to be included within Recourse Provider’s
first loss obligations and are solely the result of the Borrower not making
required payments under the Mortgage Loan Documents, or are caused by the
negligence or willful misconduct of an Indemnified Party.

          (b) Indemnity by MuniMae. MuniMae hereby covenants and agrees to
indemnify, hold harmless and defend each Indemnified Party from and against, any
and all claims, losses, liabilities (including penalties), actions, suits,
judgments, demands, damages, costs, charges or expenses (including reasonable
fees and expenses of attorneys, consultants and auditors and costs of
investigation) and obligations whatsoever of any nature arising out of, relating
to or in connection with: (i) any breach of its representations and warranties
made in this Agreement (including each Mortgage Loan Certificate) or pursuant to
this Agreement (including each Mortgage Loan Certificate) and any act or
omission of MuniMae or any act taken or omitted at the direction of MuniMae or
any of its agents, servants, employees or licensees, in connection with the
Mortgage Loans, the Bonds, the Mortgaged Properties, this Agreement or the other
Transaction Documents; (ii) any breach or alleged breach of its representations
and warranties made in Section 4.2 (h) and (i); (iii) the resale or remarketing
of any Bonds or any certifications or representations made by MuniMae in
connection with the Bonds (including any sale, resale or remarketing thereof),
including (1) any untrue statement or alleged untrue statement of a material
fact contained in any offering documents relating to any of the Bonds or arising
out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (2) the violation by MuniMae of any federal, state or
local securities or real estate laws, rules or regulations in connection with
the resale or remarketing of any of the Bonds; and (iv) all reasonable costs,
attorneys’ fees and expenses, other expenses or liabilities incurred in
connection with any such claim or proceeding referred to in clauses (i) (ii) and
(iii) above; provided, however, that the foregoing indemnification shall not be
effective to the extent such liabilities are for claims under any Credit
Enhancement Agreement by the beneficiaries thereof, or are to be included within
Recourse Provider’s first loss obligations and are solely the result of the
Borrower not making required payments under the Mortgage Loan Documents, or are
caused by the negligence or willful misconduct of an Indemnified Party.

41



--------------------------------------------------------------------------------



 



          (c) Fannie Mae Not Liable. Fannie Mae shall have no liability to
Recourse Provider, MuniMae or to any other Person as a result of any reduction
of the credit rating of any of the Bonds or any deterioration of Fannie Mae’s
financial condition, nor shall any such reduction or deterioration reduce or
diminish in any respect Recourse Provider’s or MuniMae’s obligations under this
Agreement; provided, however, that nothing in this paragraph (c) is intended to
limit Fannie Mae’s liability under any Credit Enhancement Agreement to the
beneficiaries thereof.

          (d) Procedures. In the event that any action or proceeding is brought
against any Indemnified Party with respect to which indemnity may be sought,
Recourse Provider or MuniMae, as applicable, upon written notice from the
Indemnified Party, shall assume the investigation and defense thereof, including
the employment of counsel selected by Recourse Provider or MuniMae, as
applicable, but acceptable to the Indemnified Party, and shall assume the
payment of all expenses related thereto, with full power to litigate, compromise
or settle the same in its discretion; provided that if such settlement or
compromise shall contain or infer an admission regarding, or relating in any way
to, any Indemnified Party, such Indemnified Party shall have the right to review
and approve or disapprove any such compromise or settlement. Each Indemnified
Party shall have the right, if such Indemnified Party shall conclude in good
faith that a conflict of interest exists, to employ separate counsel in any such
action or proceeding and participate in the investigation and defense thereof,
and Recourse Provider or MuniMae, as applicable, shall pay the reasonable fees
and expenses of such separate counsel. If separate counsel are employed as
described above, Recourse Provider or MuniMae, as applicable, and any such
Indemnified Party agree to cooperate as may reasonably be required in order to
ensure the proper and adequate defense of any such action, suit or proceeding,
including making available to each other, and their counsel and accountants, all
books and records relating to such action, suit or proceeding. If any such
counsel determines that the rendering of such assistance will adversely affect
the defense or interests of its client, such counsel shall not be required to
comply with the terms of the immediately preceding sentence. The obligation of
Recourse Provider or MuniMae, as applicable, set forth in the preceding
sentences shall be collectively referred to as the “Indemnity Payment.” Such
Indemnity Payment shall be due and payable within thirty (30) days after
Recourse Provider or MuniMae, as applicable, shall have received notice that any
of such costs, losses, damages or expenses are paid or incurred by Fannie Mae.
The obligation of Recourse Provider or MuniMae to pay the Indemnity Payment
shall constitute an obligation separate and distinct from any other obligation
of Recourse Provider to reimburse Fannie Mae under this Agreement. In the event
Recourse Provider or MuniMae, as applicable, fails to perform such obligation
and make the Indemnity Payment in accordance with this Section 7.1 when due,
Fannie Mae shall have the right to pursue any right or remedy it may have in law
or at equity by reason of such failure.

          (e) Survival. The indemnity provisions of this Section 7.1 shall
survive the termination of this Agreement and Foreclosure or Release of the
Mortgage Loans or other disposition of the Mortgaged Properties; provided,
however, that following an assignment of the obligations of Recourse Provider or
MuniMae made in accordance with the terms of Section 9.1(b) or Section 9.1(c),
as applicable, the assigning party shall not remain liable under the indemnity
provisions of this Section 7.1 for items

42



--------------------------------------------------------------------------------



 



occurring or arising prior to the date of such assignment so long as all such
obligations are specifically assumed by the assignee; provided further, however,
that in the event the assignee does not agree to specifically assume MuniMae’s
indemnification obligations in Sections 7.1(b)(ii) and (iv), such
indemnification obligations shall remain the obligations of MuniMae and MuniMae
shall execute such acknowledgements and agreements as Fannie Mae may reasonably
require to evidence MuniMae’s continuing obligations under Section 7.l(b)(ii)
and (iv).

     SECTION 7.2 Certain Environmental Expenses.

          Recourse Provider and MuniMae shall pay all costs and expenses related
to or arising out of the matters set forth on the Environmental Matters Schedule
to any Mortgage Loan Certificate.

     SECTION 7.3 Payment of Costs and Expenses.

          Upon the execution and delivery of this Agreement, Recourse Provider
and/or MuniMae shall pay to or reimburse Fannie Mae for all reasonable
out-of-pocket costs and expenses incurred by Fannie Mae until the date of this
Agreement in connection with the transactions contemplated by the Transaction
Documents, including without limitation, attorneys’ fees and expenses and fees
payable to consultants or others in connection with Fannie Mae’s review of each
Mortgaged Property and the documents pertaining thereto.

     SECTION 7.4 MuniMae’s Obligations.

          Except as otherwise specifically provided in this Agreement, the
obligations of MuniMae and Recourse Provider are several and not joint
obligations and, except as expressly set forth in this Section 7.4 or otherwise
in this Agreement, MuniMae shall not be liable for the performance of any of
Recourse Provider’s obligations under this Agreement but shall be liable solely
with respect to the obligations specifically imposed upon MuniMae in this
Agreement. The parties to this Agreement agree that the payment obligations of
MuniMae to Fannie Mae under this Agreement are limited as follows: (a) to cure
any breach of MuniMae’s representations and warranties with respect to any
Mortgage Loan as set forth in Exhibit B to this Agreement or to purchase such
Mortgage Loan in accordance with Section 3.9, (b) to indemnify Fannie Mae as set
forth in Section 7.1(b), (c) to pay the out-of-pocket expenses, charges, costs
and fees of Fannie Mae set forth in Section 7.2, Section 8.2 and Section 9.1(c),
(d) to the extent that Recourse Provider does not make such payments as required
under the terms of this Agreement, to pay the out-of-pocket expenses, charges,
costs and fees of Fannie Mae set forth in Section 2.4(b), Section 3.5(g) and
Section 9.1(b), and (e) to make payment of all obligations specifically imposed
upon MuniMae in this Agreement, including but not limited to, its obligation to
make Servicing Advances and Delinquency Advances. MuniMae acknowledges and
agrees that it shall not be entitled to make any of its payment obligations from
any Collateral held in the Collateral Account.

43



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

     SECTION 8.1 Events of Default.

          Any one or more of the following acts or occurrences shall constitute
an Event of Default under this Agreement:

(a) Recourse Provider or MuniMae shall fail to deliver Acceptable Collateral or
otherwise shall fail to comply with any requirement of Article II of this
Agreement for a period of five (5) Business Days;

(b) Any representation, warranty or statement made or deemed to be made by
Recourse Provider or MuniMae (other than the representations made by MuniMae in
Exhibit B which are provided for in subsection (d) below) to Fannie Mae in any
Transaction Document was incorrect in any material respect when made;

(c) Any representation, warranty or statement made or deemed to be made by
MuniMae in Exhibit B to this Agreement was incorrect in any material respect
when made and, if (but only if) such breach has not yet given rise to any damage
or loss and if such breach is capable of being cured (for the purposes of this
subsection (d) the parties agree that the representations and warranties capable
of being cured are the representations and warranties contained in Section III,
Numbers 19, 22, 24, 25, 26, 40(i), 54(a) & (c) and 63 of Exhibit B), MuniMae
fails to cure any such breach for a period of thirty (30) days (except with
respect to a breach of the representation contained in Section III, Number 26 of
Exhibit B a period of ten (10) days only will be allowed) from the earliest of
the date (i) written notice of such breach shall have been given to MuniMae by
Fannie Mae, or (ii) MuniMae knew of such breach; provided, however, that the
thirty (30) day cure period for any such breach that is capable of being cured
may be extended if Fannie Mae agrees in writing to such extension and MuniMae
commences within the initial thirty (30) day period, and thereafter diligently
pursues to completion, a course of action reasonably designed, in Fannie Mae’s
judgment, to cure or remedy such failure within the agreed upon time period;

(d) Recourse Provider’s failure to make any Payment Obligation (other than as
set forth in subsection (f) below) when due in accordance with the terms of this
Agreement or MuniMae’s failure to make payment of any amount owed by MuniMae
when due under this Agreement (other than as set forth in subsection (g) below);
provided, that, the payment of Established Losses and Principal Reductions
directly from the amounts on deposit in the Collateral Account shall not
constitute an Event of Default and the payment of any other amounts, including
but not limited to, payments of Delinquency Advances and Servicing Advances
directly from

44



--------------------------------------------------------------------------------



 



amounts on deposit in the Collateral Account shall nevertheless constitute an
Event of Default;

(e) Recourse Provider’s failure to pay to Fannie Mae the out-of-pocket expenses,
fees, costs and charges which it is obligated to pay under this Agreement
(including, attorneys’ fees and expenses incurred by Fannie Mae in connection
herewith) within thirty (30) days of Recourse Provider’s receipt of Fannie Mae’s
request for payment of such amounts;

(f) MuniMae’s failure to pay to Fannie Mae the out-of-pocket expenses, fees,
costs and charges which it is obligated to pay under this Agreement (including,
attorneys’ fees and expenses incurred by Fannie Mae in connection herewith)
within thirty (30) days of MuniMae’s receipt of Fannie Mae’s request for payment
of such amounts;

(g) Recourse Provider’s or MuniMae’s failure to observe or perform any covenant
or agreement contained in any Transaction Document (other than as set forth in
subsections (a), (b), (c), (d), (e), or (f) above) for a period of thirty
(30) days after written notice of such failure has been given to Recourse
Provider or MuniMae, as applicable, by Fannie Mae, unless Fannie Mae agrees in
writing that such failure cannot be cured or remedied within such thirty
(30) day period, and Recourse Provider or MuniMae, as applicable, commences
within such thirty (30) day period, and thereafter diligently pursues to
completion, a course of action reasonably designed, in Fannie Mae’s judgment, to
cure or remedy such failure;

(h) Either Recourse Provider or MuniMae shall become incapable of acting, or is
determined to be bankrupt or insolvent by a court or regulatory agency, or files
a petition for reorganization under any applicable federal, state or foreign
bankruptcy, insolvency or similar law or makes an assignment for the benefit of
its creditors generally, or consents to the appointment of a receiver,
conservator, custodian or other similar official of all or substantially all of
its property, or admits in writing its inability to pay or meet its debts as
they mature generally, or if a receiver, conservator, custodian or other similar
official is appointed for it or for all or substantially all of its property and
such appointment is not withdrawn within sixty (60) days, or if an order of any
court is entered for relief against it under the provisions of any applicable
federal, state or foreign bankruptcy, insolvency or similar law, or if any
public officer takes charge or control of Recourse Provider or MuniMae, as
applicable, or of its property or affairs, for more than sixty (60) days for the
purpose of rehabilitation, conservation or liquidation;

(i) Recourse Provider’s acts or omissions in the performance of any of Recourse
Provider’s obligations under this Agreement or MuniMae’s acts or omissions in
the performance of any of MuniMae’s obligations under

45



--------------------------------------------------------------------------------



 



this Agreement, that in either case constitute (i) material misrepresentation or
fraud, or (ii) negligence, in each case that has a material, adverse effect on
Fannie Mae’s rights or interests under this Agreement;

(j) The occurrence of an Event of Default under and as defined in
Section 9.l(b), (c), (d), (e) or (f) of the Custodial Agreement or an event of
default as result of actions or inactions of Recourse Provider under the
Servicing Agreement; and

(k) Recourse Provider or MuniMae shall repudiate the Custodial Agreement by
direct communication to Fannie Mae or Custodian or Recourse Provider or MuniMae
shall deliver a written repudiation of the Custodial Agreement to any other
Person, or, if Recourse Provider is acting as servicer under the Servicing
Agreement, it shall repudiate the Servicing Agreement by direct communication to
Fannie Mae or it shall deliver a written repudiation of the Servicing Agreement
to any other Person.

          Notwithstanding anything to the contrary contained herein, any
payments in connection with any breaches of representations and warranties
and/or indemnities of either the Recourse Provider or MuniMae made directly from
amounts on deposit in the Collateral Account shall nevertheless constitute an
Event of Default.

     SECTION 8.2 Remedies Available to Fannie Mae.

          Upon the occurrence of any Event of Default under this Agreement,
Fannie Mae may take, at its option, any one or more of the following steps:

(a) Require Recourse Provider to cure any default by Recourse Provider within a
designated period of time (which, in the case of a non-monetary default, shall
be no more than the applicable time periods set forth in Section 8.1);

(b) Require MuniMae to cure any default by MuniMae within a designated period of
time (which, in the case of a non-monetary default, shall be no more than the
applicable time periods set forth in Section 8.1);

(c) Require MuniMae to purchase or cause the release of each Mortgage Loan as to
which the Event of Default specifically relates in the manner provided in
Section 3.9;

(d) to the extent Recourse Provider is acting as servicer under the Servicing
Agreement, terminate Recourse Provider as servicer under the Servicing
Agreement, or terminate any third party Servicer of the Mortgage Loans under the
Servicing Agreement;

(e) To the extent Recourse Provider is acting as servicer under the Servicing
Agreement, require Recourse Provider to deliver to Custodian,

46



--------------------------------------------------------------------------------



 



for a specified period of time, servicing income from each Mortgage Loan as to
which an Event of Default relates or, at Fannie Mae’s option, servicing income
from all Mortgage Loans, which servicing income shall, after the date of notice
of such requirement, be delivered to Custodian and held and applied as provided
in the Custodial Agreement;

(f) Exercise all remedies under the Custodial Agreement, including the right to
draw upon, liquidate or otherwise realize against all Collateral held under the
Custodial Agreement; provided, however, that the exercise of such remedy shall
not relieve Recourse Provider from its obligations which are recourse to the
Recourse Provider as provided in Section 2.2(b) or relieve MuniMae of its
obligations under this Agreement. To the extent that Fannie Mae makes a draw
under the Insurance Policy (as defined in the Custodial Agreement) to satisfy
any of the Recourse Provider’s or MuniMae’s obligations in connection with a
breach of any of their respective representations and warranties, Fannie Mae
may, in its sole discretion, treat the amount of such draw as a Delinquency
Advance;

(g) Take over Decision Control on any Mortgage Loan without regard to whether
Recourse Provider had Decision Control preceding the Event of Default; or

(h) Take any other action at law or in equity that may appear necessary or
desirable to enforce any obligation, covenant or agreement of Recourse Provider
or MuniMae under the Transaction Documents.

          Recourse Provider and MuniMae shall pay all reasonable out-of-pocket
expenses, charges, costs and fees incurred by Fannie Mae in connection the
nonperformance by Recourse Provider or MuniMae or the enforcement against
Recourse Provider or MuniMae of this Agreement, the Mortgage Loan Certificates
and the Custodial Agreement, including all costs, fees, charges or taxes
incurred by Fannie Mae by reason of any Event of Default or Potential Event of
Default by Recourse Provider under this Agreement.

     SECTION 8.3 Remedies Not Exclusive.

          Unless otherwise expressly provided, no remedy conferred in this
Agreement or reserved to Fannie Mae is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given in this Agreement or now or
hereafter existing at law or in equity.

     SECTION 8.4 Delay or Omission Not Waiver.

          No delay or omission of Fannie Mae to exercise any right or remedy
under this Agreement upon an Event of Default (except a delay or omission
pursuant to a

47



--------------------------------------------------------------------------------



 



written waiver) shall impair any such right or remedy or constitute a waiver of
any such Event of Default or acquiescence therein. Every right and remedy
provided by this Article VIII or by law to Fannie Mae may be exercised from time
to time, and as often as may be deemed expedient by Fannie Mae. In order to
entitle Fannie Mae to exercise any remedy reserved to it in this Article VIII,
it shall not be necessary to give any notice, other than such notice as may be
required by this Article VIII.

     SECTION 8.5 Restoration of Rights and Remedies.

          If Fannie Mae shall have instituted any proceeding to enforce any
right or remedy under this Agreement and such proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to Fannie Mae,
then and in every such case Fannie Mae, MuniMae and Recourse Provider, subject
to any determination in the proceeding, shall be restored severally and
respectively to their former positions, and thereafter all rights and remedies
of Fannie Mae shall continue as though no such proceeding had been instituted.

ARTICLE IX
MISCELLANEOUS

     SECTION 9.1 Benefit of Agreement; Successors and Assigns.

          (a) Benefit of Agreement. This Agreement shall inure to the benefit
of, and be enforceable by, Recourse Provider, MuniMae and Fannie Mae and their
respective successors and assigns, and nothing in this Agreement expressed or
implied shall be construed to give any other Person any legal or equitable
rights under this Agreement. It is the express intention of the parties to this
Agreement that Recourse Provider’s or MuniMae’s obligations to make Delinquency
Advances and Servicing Advances are solely for the benefit of Fannie Mae and its
successors and assigns. The payment by Recourse Provider or MuniMae of any
Delinquency Advance or Servicing Advance shall not release, diminish, relieve or
otherwise affect the obligation of the Recourse Provider or MuniMae from making
all payments required by Recourse Provider or MuniMae under the related Mortgage
Loan.

          (b) Assignment by Recourse Provider. Recourse Provider may assign or
otherwise transfer any or all of its rights, interests or obligations under this
Agreement and the Custodial Agreement only with the prior written consent of
Fannie Mae; provided that Fannie Mae shall provide such consent so long as:
(i) no Event of Default of Potential Event of Default shall have, occurred and
be continuing either immediately before or immediately after giving effect to
the proposed assignment, and (ii) the assignee shall (1) assume in writing all
of the obligations of Recourse Provider under this Agreement and the Custodial
Agreement, including without limitation, all of covenants made by Recourse
Provider in this Agreement and the Custodial Agreement, (2) be a Single-Purpose
entity, (3) be either an institution that is an “accredited investor” as defined
in Rule 501 of the Securities Act of 1933, as amended, or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, (4) provide to Fannie Mae an opinion of counsel acceptable to
Fannie Mae to

48



--------------------------------------------------------------------------------



 



the effect that the assumption of this Agreement and the Custodial Agreement has
been duly authorized, executed and delivered by such assignee, this Agreement
and the Custodial Agreement are the valid and binding agreements of such
assignee enforceable against it in accordance with their respective terms and
addressing such other matters, including substantive nonconsolidation, as Fannie
Mae shall reasonably request, and (5) have experience in managing assets similar
to the Mortgage Loans (i.e., mortgage loans that are financed by tax-exempt
multifamily revenue bonds) and be affiliated with or have a contractual
relationship with a Fannie Mae approved servicer that has experience in
servicing assets similar to the Mortgage Loans (i.e., mortgage loans that are
financed by tax-exempt multifamily revenue bonds).

          Any purported assignment by Recourse Provider without the prior
written consent of Fannie Mae in accordance with this Section 9.1(b) shall be
void and shall not relieve Recourse Provider of any of its obligations under
this Agreement or the Custodial Agreement. Any assignment made in accordance
with this Section 9.1(b) shall relieve the assigning party of all of its
obligations under this Agreement and the Custodial Agreement from and after the
date of the assignment. The assigning party shall not be deemed to continue
making any representations, warranties and covenants under this Agreement or the
Custodial Agreement after the date of the assignment and shall not remain liable
for any representations and warranties and, covenants made prior to the
assignment so long as all such obligations are specifically assumed by the
assignee.

          Recourse Provider shall pay all reasonable out-of-pocket expenses,
charges, costs and fees incurred by Fannie Mae in connection with the assignment
by Recourse Provider of any or all of its rights, interests or obligations under
this Agreement and the Custodial Agreement pursuant to this Section 9.1(b).

          (c) Assignment by MuniMae. MuniMae may assign or otherwise transfer
any or all of its rights, interests or obligations under this Agreement to any
Person, whether or not in connection with any sale, assignment or transfer of
its membership interest, equity or ownership in Recourse Provider, only if:

          (A) (i) no Event of Default of Potential Event of Default shall have
occurred and be continuing either immediately before or immediately after giving
effect to the proposed assignment, (ii) the assignee shall (1) assume in writing
all of the obligations of MuniMae under this Agreement, including without
limitation, all of covenants made by MuniMae in this Agreement except for the
representations and warranties set forth in Section 4.2, and (2) provide to
Fannie Mae an opinion of counsel acceptable to Fannie Mae to the effect that the
assumption of this Agreement has been duly authorized, executed and delivered by
such assignee, this Agreement is the valid and binding agreements of such
assignee enforceable against it in accordance with its terms and addressing such
other matters as Fannie Mae shall reasonably request, and (iii) the prior
written consent of Fannie Mae is obtained, which consent shall not be
unreasonably withheld and shall be based upon the following factors (1) the
financial ability and other capabilities of the proposed assignee to perform the
obligations of MuniMae under this Agreement, (2) the legal structure and
condition of the proposed assignee, (3) the reputation of the proposed assignee
and its controlling Persons generally, (4) the ability

49



--------------------------------------------------------------------------------



 



of Fannie Mae to work with the proposed assignee and its controlling Person
generally, and (5) the net worth of the proposed assignee, which shall be not
less than the amount set forth in the most recent Mortgage Loan Certificate; or

          (B) (i) no Event of Default or Potential Event of Default shall have
occurred and be continuing either immediately before or immediately after giving
effect to the proposed assignment, and (ii) the prior written consent of Fannie
Mae is obtained, which consent shall not be withheld if the other requirements
of this subsection (B) are satisfied and the assignee (1) shall assume in
writing all of the obligations of MuniMae under this Agreement, (2) shall
provide to Fannie Mae an opinion of counsel acceptable to Fannie Mae to the
effect that the assumption of this Agreement has been duly authorized, executed
and delivered by such assignee, this Agreement is the valid and binding
agreement of such assignee enforceable against it in accordance with its terms
and addressing such other matters, as Fannie Mae shall reasonably request, and
(3) is an approved Fannie Mae lender under the Fannie Mae Multifamily Delegated
Underwriting and Servicing (DUS) product line, is sufficiently capitalized as
determined by Fannie Mae in accordance with the guidelines for capitalization
for DUS lenders in the DUS Guide to undertake the financial obligations being
assumed hereunder as well as its other obligations, and has experience in
managing assets similar to the Mortgage Loans (i.e., mortgage loans that are
financed by tax-exempt multifamily revenue bonds); or

          (C) (i) no Event of Default or Potential Event of Default shall have
occurred and be continuing either immediately before or after giving effect to
the proposed assignment, (ii) Recourse Provider shall have delivered a Decision
Control Notice pursuant to Section 3.5, (iii) the prior written consent of
Fannie Mae is obtained, which consent shall not be withheld if the other
requirements of this subsection (C) are satisfied and the assignee shall
(1) assume in writing all of the obligations of MuniMae under this Agreement
(2) shall provide to Fannie Mae an opinion of counsel acceptable to Fannie Mae
to the effect that the assumption of this Agreement has been duly authorized,
executed and delivered by such assignee, this Agreement is the valid and binding
agreement of such assignee enforceable against it in accordance with its terms
and addressing such other matters as Fannie Mae shall reasonably request, and
(3) has a financial capacity and net worth reasonably determined by Fannie Mae
to be sufficient to undertake the obligations being assumed hereunder, taking
into consideration, as guidance, the net worth amount set forth in the most
recent Mortgage Loan Certificate.

          Any purported assignment by MuniMae without the prior written consent
of Fannie Mae in accordance with this Section 9.1(c) shall be void and shall not
relieve MuniMae of any of its obligations under this Agreement and the Custodial
Agreement. Any assignment made in accordance with this Section 9.1(c) shall
relieve the assigning party of all of its obligations under this Agreement from
and after the date of the assignment; provided, however, that in the event the
assignee does not agree to specifically assume MuniMae’s obligations with
respect to the representations and warranties in Section 4.2(i) and the
indemnification obligations related thereto in Section 7.1(b)(ii) and (iv), such
obligations shall remain the obligations of MuniMae and MuniMae shall execute
such acknowledgements and agreements as Fannie Mae may reasonably require to
evidence MuniMae’s continuing obligations pursuant to Section

50



--------------------------------------------------------------------------------



 



4.2(i) and Section 7.1(b)(ii) and (iv). The assigning party shall not be deemed
to continue making any representations, warranties and covenants under this
Agreement after the date of the assignment other than as set forth above in the
preceding sentence and shall not, other than as set forth above in the preceding
sentence, remain liable for any representations and warranties and, subject to
Section 7.2(e), covenants made prior to the assignment, so long as all such
obligations are specifically assumed by the assignee.

          MuniMae shall pay all reasonable out-of-pocket expenses, charges,
costs and fees incurred by Fannie Mae in connection with the assignment by
MuniMae of any or all of its rights, interests or obligations under this
Agreement pursuant to this Section 9.1(c)

     SECTION 9.2 Notices.

          Each notice, request, instruction, demand, consent or other approval
(collectively, “notices” and singly “notice”) given under this Agreement shall
be in writing to the other party at its address set forth on the signature page
of this Agreement or at such other address as such party may designate by notice
to the other party and shall be deemed given (a) three (3) Business Days after
mailing, by certified or registered U.S. mail, return receipt requested, postage
prepaid, (b) one (1) Business Day after delivery, fee prepaid, to a national
overnight delivery service (such as Federal Express, Purolator Courier or U.P.S.
Next Day Air), (c) when delivered, if personally delivered with proof of
delivery thereof, or (d) on the date of transmission of notice sent by facsimile
machine if sent on a Business Day, otherwise on the next Business Day. If notice
is sent by facsimile machine, a copy also must be sent by one of the methods set
forth in clauses (a) through (c) above, but notice will be deemed given as
provided in clause (d) above.

          Each party to this Agreement agrees that it will not refuse or reject
delivery of any notice given under this Agreement, that it will acknowledge, in
writing, the receipt of the same upon request by the other party and that any
notice rejected or refused by it shall be deemed for all purposes of this
Agreement to have been received by the rejecting party on the date so refused or
rejected, as conclusively established by the records of the U.S. Postal Service
or the delivery or courier service.

     SECTION 9.3 Severability.

          If any provision of this Agreement shall be invalid, illegal or
unenforceable, such provision shall be severable from the remaining provisions
of this Agreement, and the validity, illegality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. If
any covenant, stipulation, obligation or agreement of Recourse Provider or
MuniMae contained in this Agreement shall for any reason be held to be in
violation of law, then such covenant, stipulation, obligation or agreement shall
be deemed to be the covenant, stipulation, obligation or agreement of Recourse
Provider or MuniMae, as applicable, to the full extent permitted by law.

51



--------------------------------------------------------------------------------



 



     SECTION 9.4 Entire Agreement; Amendments and Waivers.

          This Agreement, the Mortgage Loan Certificates, the Custodial
Agreement and the Servicing Agreement constitute the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties to this Agreement with respect to the subject matter of this
Agreement. This Agreement may not be amended, changed, modified or waived except
by a writing executed by Recourse Provider, MuniMae and Fannie Mae.

     SECTION 9.5 Multiple Counterparts.

          This Agreement may be simultaneously executed in multiple
counterparts, all of which shall constitute one and the same instrument and each
of which shall be, and shall be deemed to be, an original.

     SECTION 9.6 Termination of Master Recourse Agreement.

          Subject to the provisions of Section 8.1, Section 9.1 and Section 9.7,
this Agreement shall terminate on the date that MuniMae shall have completely
satisfied all of its obligations as set forth in Section 7.3 and Recourse
Provider shall have completely and fully satisfied all of its Payment
Obligations with respect to all Mortgage Loans, no Mortgage Loans remain
outstanding and all Credit Enhancement Agreements have been released.

     SECTION 9.7 Survival.

          The terms and provisions of this Agreement shall continue unimpaired
without regard to any subsequent conveyance of any Mortgage Loan by Fannie Mae
to a trust formed by or on behalf of Fannie Mae for purposes of selling
ownership interests in such Mortgage Loan under Fannie Mae’s programs relating
to Mortgage-Backed Securities. All covenants, representations, warranties and
obligations of Recourse Provider set forth in Section 4.1, Article V, Article VI
and Article VII shall survive termination of this Agreement and Foreclosure or
the Release Date of the Mortgage Loans or other disposition of the Mortgaged
Properties. The obligations of Recourse Provider under Article III shall survive
the termination of this Agreement (or the transfer of servicing of all or any of
the Mortgage Loans). All covenants, representations, warranties and obligations
of MuniMae in Section 4.2, Article V, Article VI, Article VII and in Exhibit B
to this Agreement shall survive termination of this Agreement and Foreclosure or
the Release Date of the Mortgage Loans or other disposition of the Mortgaged
Properties. The obligations of MuniMae under Article III shall survive the
termination of this Agreement (or the transfer of servicing of all or any of the
Mortgage Loans). Any assignment of the obligations of Recourse Provider or
MuniMae pursuant to the terms of Section 9.1(b) or Section 9.1(c), as
applicable, shall, subject to Section 7.1(e) and Section 9.1(b) or
Section 9.1(c), as applicable, operate to relieve the assigning party of all of
its obligations under this Agreement from and after the date of the assignment.
Subject to Section 7.1(e) and Section 9.1 (b) and/or Section 9.1(c), as
applicable, the assigning party shall not be deemed to continue making any
representations, warranties

52



--------------------------------------------------------------------------------



 



and covenants under this Agreement after the date of the assignment and shall
not remain liable for any representations, warranties and covenants made prior
to the date of the assignment so long as all such obligations are specifically
assumed by the assignee. The obligations of the assigning party under Article V
shall cease upon assignment even though the obligations of the assigning party
shall continue under Section 4.2(i) and Section 7.1 (a) (ii) and (iv) and/or
Section 7.1(b}(ii) and (iv), as applicable, as provided in Section 7.1(e) and
Section 9.1(b) and/or Section 9.1(c), as applicable.

     SECTION 9.8 Consent of Fannie Mae.

          If any provision of this Agreement provides for the approval, consent,
election, determination, exercise of discretion, choice, designation, judgment
or waiver of or by Fannie Mae and if a basis for Fannie Mae granting such
approval, consent, determination, election, exercise of discretion, choice,
designation, judgment or waiver is not otherwise stated (i.e., that such
approval, consent, election, determination, exercise of discretion, choice,
designation, judgment or waiver will be “reasonable”), then in each case such
approval, consent, determination, election, exercise of discretion, choice,
designation, judgment or waiver will be given by Fannie Mae in its sole and
absolute discretion.

     SECTION 9.9 Servicer; Termination of Servicer; Amendments.

          Notwithstanding anything to the contrary contained in this Agreement
(except for Section 8.2) and in the other Transaction Documents, Fannie Mae
hereby agrees that it shall not terminate or remove any Servicer at any time
during which Recourse Provider has Decision Control unless (a) the Servicer
shall have failed to perform its obligations under the applicable Servicing
Agreement, or (b) the Servicer loses its designation as a Fannie Mae approved
multifamily servicer. Fannie Mae shall give five (5) Business Days prior notice
to Recourse Provider of its decision to terminate or remove a Servicer under
clause (a) above; provided, however, that failure to give such notice shall not
prejudice Fannie Mae’s right to terminate or remove the Servicer. The parties
agree that each Servicer and any successor Servicer under the Transaction
Documents shall at all times be a Fannie Mae approved multifamily servicer.

          Fannie Mae hereby agrees that so long as no Event of Default or
Potential Default exists under this Agreement and so long as the Acceptable
Collateral on deposit in the Collateral Account equals or exceeds the Collateral
Requirement, it shall not amend or modify the Servicing Agreement or the Special
Servicing Agreement related to any Mortgage Loan with respect to which Recourse
Provider has Decision Control to delete the concept of “Approval Party” or to
substantially change the rights of Recourse Provider relating to the application
of Decision Control without the prior written consent of Recourse Provider.
Recourse Provider agrees that Fannie Mae may amend or modify any Servicing
Agreement or Special Servicing Agreement in any other respect without the
consent of Recourse Provider.

53



--------------------------------------------------------------------------------



 



     SECTION 9.10 Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE FEDERAL LAWS OF THE UNITED STATES, AND, TO THE EXTENT THERE IS NO APPLICABLE
FEDERAL LAW, THE LAWS OF THE DISTRICT OF COLUMBIA WITHOUT GIVING EFFECT TO
INTERNAL CHOICE OF LAW RULES. RECOURSE PROVIDER, MUNIMAE AND FANNIE MAE SUBMIT
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF COLUMBIA AND OF ANY DISTRICT OF COLUMBIA COURT SITTING IN THAT
JURISDICTION FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF, OR RELATING
TO, THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. RECOURSE
PROVIDER, MUNIMAE AND FANNIE MAE IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. RECOURSE PROVIDER, MUNIMAE AND FANNIE MAE IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF, OR
RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed by their authorized officers or representatives. This Agreement shall
be effective as of the date of its execution by Fannie Mae.

                  FANNIE MAE     By: /s/ Wendell L. Johns                      
Name: Wendell L. Johns     Title: VP
 
                Address:   3900 Wisconsin Avenue, N.W.         Drawer AM        
Washington, DC 20016

      Attention:   Director Multifamily

          Operations

      Re:   MuniMae/Black Rock


          Transaction
 
           

  Telephone:   (202) 752-7405    

  Telecopy:   (202) 752-3542    
 
           

  With a copy to:        
 
                    Fannie Mae
        3900 Wisconsin Avenue, N.W.         Washington, DC 20016

      Attention:   Vice President,

          Multifamily Asset

          Management

      Re:   MuniMae/Black Rock

          Transaction
 
           

  Telephone:   (202) 752-7405    

  Telecopy:   (202) 752-5016    

Date: December 28, 2000

S-1



--------------------------------------------------------------------------------



 



              MMACAP, LLC
 
       

  By: /s/ Gary A. Mentesana

    Date: December 28, 2000   Name: Gary A. Mentesana
    Title: Chief Financial Officer
 
       

  Address:   218 North Charles Street

      Suite 500

      Baltimore, Maryland 21201
 
       

  Telephone:   (410) 962-8044

  Facsimile:   (410) 727-5387
 
            MUNICIPAL MORTGAGE & EQUITY, LLC
 
       

  By: /s/ Gary A. Mentesana

        Name: Gary A. Mentesana
    Title: Chief Financial Officer
 
       

  Address:   218 North Charles Street

      Suite 500

      Baltimore, Maryland 21201
 
       

  Telephone:   (410) 962-8044

  Facsimile:   (410) 727-5387 Date: December 28, 2000

